 



Exhibit 10.1
EXECUTION COPY
 
AMENDED AND RESTATED MASTER AGREEMENT
BY AND BETWEEN
STMICROELECTRONICS N.V.,
INTEL CORPORATION,
REDWOOD BLOCKER S.A.R.L.,
FRANCISCO PARTNERS II (CAYMAN) L.P.,
PK FLASH, LLC,
AND
FRANCISCO PARTNERS PARALLEL FUND II L.P.
March 30, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    3  
1.1 Definitions
    3  
1.2 Defined Terms Generally
    3  
ARTICLE II AGREEMENTS
    3  
2.1 Intel Asset Transfer
    3  
2.2 ST Asset Contribution
    4  
2.3 FP Purchase
    4  
2.4 Other Agreements among the Parties and Holdings and its Affiliates
    4  
2.5 Closing
    4  
ARTICLE III REPRESENTATIONS AND WARRANTIES
    5  
3.1 Intel Representations
    5  
3.2 ST Representations
    7  
3.3 The FP Parties Representations
    10  
ARTICLE IV COVENANTS
    12  
4.1 Access to Information
    12  
4.2 Exclusive Dealing
    13  
4.3 Reasonable Efforts
    13  
4.4 Certain Consents and Filings; Further Assurances
    13  
4.5 Press Releases
    14  
4.6 Certain Deliveries and Notices
    15  
4.7 Non-Solicitation of Employees
    15  
4.8 Tax Matters
    16  
4.9 Operation of the Intel Business Prior to the Closing
    16  

i



--------------------------------------------------------------------------------



 



              Page
4.10 Operation of the ST Business Prior to the Closing
    19  
4.11 Employee Matters
    22  
4.12 Additions to and Modifications of Schedules
    23  
4.13 Third Party Appraisal and Allocation; Dutch Auditors
    26  
4.14 Notices of Certain Intel Events
    26  
4.15 Notices of Certain ST Events
    27  
4.16 Holdings and Numonyx Formation and Preparation
    28  
4.17 Holdings and Numonyx Tax Elections
    30  
4.18 Holdings Closing Reorganization
    31  
4.19 Cooperation with Financing
    31  
4.20 Environmental Consultants
    31  
4.21 Hynix JV Matters
    31  
4.22 Facility Transfer Term Sheets
    31  
4.23 Governmental Consents
    32  
4.24 Release of Liens
    32  
4.25 ST Litigation
    32  
4.26 Intel Litigation
    32  
4.27 Confidentiality Agreements
    32  
4.28 Further Assurances
    33  
ARTICLE V CONDITIONS TO CLOSING
    33  
5.1 Conditions to Obligations of Intel
    33  
5.2 Conditions to Obligations of ST
    35  
5.3 Conditions to Obligations of the FP Parties
    37  
ARTICLE VI TERMINATION
    39  
6.1 Grounds for Termination
    39  

ii



--------------------------------------------------------------------------------



 



              Page
6.2 Effect of Termination
    40  
6.3 Termination of Representations and Warranties and Covenants Upon the Closing
    41  
6.4 Exclusive Remedy
    41  
ARTICLE VII MISCELLANEOUS
    41  
7.1 Notices
    41  
7.2 Amendments; Waivers
    44  
7.3 Expenses
    44  
7.4 Successors and Assigns
    44  
7.5 Governing Law
    45  
7.6 Counterparts; Effectiveness
    45  
7.7 Entire Agreement
    45  
7.8 Captions
    45  
7.9 Severability
    45  
7.10 Dispute Resolution
    45  
7.11 Waiver of Jury Trial
    48  
7.12 Third Party Beneficiaries
    48  
7.13 Specific Performance
    48  
7.14 No Presumption Against Drafting Party
    48  

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED MASTER AGREEMENT
     THIS AMENDED AND RESTATED MASTER AGREEMENT, dated as of March 30, 2008 (the
“Master Agreement” and, as referred to herein, this “Agreement”), is entered
into by and among Intel Corporation, a Delaware corporation (“Intel”),
STMicroelectronics N.V., a limited liability company organized under the laws of
The Netherlands, with its corporate seat in Amsterdam, The Netherlands (“ST”),
Redwood Blocker S.a.r.l., a limited liability company organized under the laws
of The Grand-Duchy of Luxembourg (“FP Co.”), and Francisco Partners II (Cayman)
L.P., an exempted limited partnership organized under the laws of the Cayman
Islands (“FP Holdco”), PK Flash, LLC, a limited liability company organized
under the laws of Delaware (“FP LLC”) and Francisco Partners Parallel L.P., a
Delaware limited partnership (“FP Parallel”, together with FP Co., FP Holdco and
FP LLC, the “FP Parties” ). Intel, ST and the FP Parties are sometimes referred
to herein as the “Parties” and each individually as a “Party.”
     A. The Parties entered into that certain Master Agreement, dated as of
May 22, 2007 (the “Signing Date”) (the “Original Master Agreement”).
     B. Pursuant to Section 7.2 of the Original Master Agreement, any term of
the Original Master Agreement may be amended, if such amendment is in writing
and signed by all Parties.
     C. The Parties desire to amend and restate the Original Master Agreement in
its entirety.
     D. Intel currently designs, manufactures and produces the Intel Products
for use in various consumer electronics and other end applications.
     E. ST currently designs, manufactures and produces the ST Products for use
in various consumer electronics and other end applications.
     F. The Parties have formed a holding company under the laws of The
Netherlands (“Holdings”) and a wholly owned Subsidiary of Holdings organized
under the laws of The Netherlands (“Numonyx”), on the terms and conditions set
forth in the Original Master Agreement and the other Transaction Documents.
     G. Intel desires to transfer, and to cause certain of its Affiliates to
transfer to Holdings and its Affiliates, the Intel Transferred Assets in
consideration for the issuance by Holdings of the Intel Holdings Shares, the
payment by Holdings or a Subsidiary of Holdings of the Intel Aggregate Cash, and
the assumption by Holdings or its Affiliates of the Intel Transferred
Liabilities, all on the terms and conditions set forth in the Intel Asset
Transfer Agreement, the Intel Ancillary Agreements and this Agreement.
     H. ST desires to transfer, and to cause certain of its Affiliates to
transfer to Numonyx and its Affiliates, the ST Transferred Assets in
consideration for the issuance by Numonyx of the ST Numonyx Shares, and the
assumption by Numonyx or its Affiliates of the ST Transferred Liabilities,
followed by ST’s contribution of the ST Numonyx Shares in consideration for the

2



--------------------------------------------------------------------------------



 



issuance by Holdings of the ST Holdings Shares and the issuance by Holdings of
the ST Notes, all on the terms and conditions set forth in the ST Asset
Contribution Agreement, the ST Ancillary Agreements, the Note Agreement and this
Agreement.
     I. FP desires to invest in Holdings by purchasing and accepting from
Holdings the FP Holdings Shares and the FP Notes on the terms and conditions set
forth in the FP Purchase Agreement and the Note Agreement.
     J. Intel desires to provide financing to Holdings by purchasing and
accepting from Holdings the Intel Notes on the terms and conditions set forth in
the Note Agreement.
     K. The Parties desire to enter into various agreements with one another and
with Holdings and its Affiliates, to set forth the ongoing governance and
operating relationships among the Parties and Holdings and its Affiliates
relating to the business of Holdings and its Affiliates, all as contemplated by
this Agreement.
     NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions . Capitalized terms used in this Agreement shall have the
respective meanings ascribed to such terms in Appendix A to this Agreement.
     1.2 Defined Terms Generally. The definitions set forth in Appendix A or
otherwise referred to in this Agreement shall apply equally to both the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed to be references to Articles and Sections
of, and Exhibits and Schedules to, this Agreement unless the context shall
otherwise require. Unless the context shall otherwise require, any reference to
any contract, instrument, statute, rule or regulation is a reference to it as
amended and supplemented from time to time (and, in the case of a statute, rule
or regulation, to any successor provision). Any reference in this Agreement to a
“day” or a number of “days” (without the explicit qualification of “Business”)
shall be interpreted as a reference to a calendar day or number of calendar
days.
ARTICLE II
AGREEMENTS
     2.1 Intel Asset Transfer. On the Closing Date, at the Closing, subject to
(a) the fulfillment, or waiver by Intel, of each condition to the obligation of
Intel to consummate the transactions contemplated by this Agreement, (b) the
fulfillment, or waiver by ST, of each condition to the obligation of ST to
consummate the transactions contemplated by this Agreement and (c) the
fulfillment, or waiver by the FP Parties, of each condition to the obligation of
the FP Parties to consummate the transactions contemplated by this Agreement,
Intel shall, and the Parties shall cause Holdings it Affiliates to, execute and
deliver the Intel

3



--------------------------------------------------------------------------------



 



Asset Transfer Agreement and the Intel Ancillary Agreements contemplated thereby
to which each, respectively, is a party, and Intel shall, and the Parties shall
cause Holdings to, consummate and cause their Affiliates to consummate, as
applicable, each of the transactions contemplated by the Intel Asset Transfer
Agreement and the Intel Ancillary Agreements to be consummated at the Closing.
     2.2 ST Asset Contribution. On the Closing Date, at the Closing, subject to
(a) the fulfillment, or waiver by ST, of each condition to the obligation of ST
to consummate the transactions contemplated by this Agreement, (b) the
fulfillment, or waiver by Intel, of each condition to the obligation of Intel to
consummate the transactions contemplated by this Agreement and (c) the
fulfillment, or waiver by the FP Parties, of each condition to the obligations
of the FP Parties to consummate the transactions contemplated by this Agreement,
ST shall, and the Parties shall cause Holdings and its Affiliates to, execute
and deliver the ST Asset Contribution Agreement and the ST Ancillary Agreements
contemplated thereby to which each, respectively, is a party, and ST shall, and
the Parties shall cause Holdings to, consummate and cause their Affiliates to
consummate, as applicable, each of the transactions contemplated by the ST Asset
Contribution Agreement and the ST Ancillary Agreements to be consummated at the
Closing.
     2.3 FP Purchase. On the Closing Date, at the Closing, subject to (a) the
fulfillment, or waiver by the FP Parties, of each condition to the obligations
of the FP Parties to consummate the transactions contemplated by this Agreement,
(b) the fulfillment, or waiver by Intel, of each condition to the obligation of
Intel to consummate the transactions contemplated by this Agreement and (c) the
fulfillment, or waiver by ST, of each condition to the obligation of ST to
consummate the transactions contemplated by this Agreement, the FP Parties
shall, and the Parties shall cause Holdings to, execute and deliver the FP
Purchase Agreement and consummate each of the transactions contemplated by the
FP Purchase Agreement to be consummated at the Closing.
     2.4 Other Agreements among the Parties and Holdings and its Affiliates.
Except as otherwise set forth herein, on the Closing Date, at the Closing, the
Parties shall, and shall cause (a) each of their respective Affiliates and
(b) Holdings and its Affiliates to, as the case may be, execute and deliver the
Transaction Documents to which each, respectively, is a party, to the extent
such Party, Subsidiary, Holdings or an Affiliate of Holdings is a party to such
respective agreements.
     2.5 Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Gibson, Dunn & Crutcher LLP,
Palo Alto, California, as soon as possible, but in no event later than five
Business Days, after fulfillment of the conditions set forth in Article V hereof
to each Party’s obligation to close the transactions contemplated by this
Agreement or the waiver thereof by such Party, or at such other time or place as
the Parties may agree.

4



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Intel Representations. Except as set forth in the Intel Master
Agreement Disclosure Letter, Intel represents and warrants to ST and the FP
Parties, as of the Signing Date, as follows:
     (a) Existence and Good Standing. Intel is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and has all corporate power and authority required to carry on its
business as now conducted and to own and operate its business as now owned and
operated by it. Intel is qualified to conduct business and is in good standing
in each jurisdiction in which it conducts business other than such jurisdictions
where the failure to be so qualified would not reasonably be expected to have an
Intel Material Adverse Effect.
     (b) Authorization; Enforceability. Intel has all requisite corporate power
and authority to execute and deliver this Agreement and each of the Transaction
Documents to which it is or will be a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by Intel of this Agreement and each of
the Transaction Documents to which Intel is a party, and the performance by
Intel of its obligations contemplated hereby and thereby, have been duly and
validly authorized by all necessary corporate action. This Agreement has been
and, when executed at the Closing, the other Transaction Documents will have
been, duly and validly executed and delivered by Intel and, assuming the due
execution and delivery of this Agreement and the other Transaction Documents to
which it is a party by the other parties thereto, this Agreement constitutes,
and as of the Closing, each of the Transaction Documents to which Intel is a
party will constitute, the legal, valid and binding agreement of Intel,
enforceable against Intel in accordance with their respective terms, except to
the extent (i) that their enforceability may be subject to any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect relating to creditors’ rights generally or to general
principles of equity or (ii) indemnification provisions contained in the
Securityholders’ Agreement may be limited by applicable securities laws.
     (c) Governmental Authorization. Other than the Intel Approvals, ST
Approvals and Numonyx Approvals, the execution, delivery and performance by
Intel of this Agreement and the other Transaction Documents to which it is a
party, and the consummation by it of the transactions contemplated hereby and
thereby, require no Governmental Approval.
     (d) Non-Contravention; Consents.
     (i) The execution, delivery and performance by Intel of this Agreement and
the other Transaction Documents to which Intel is a party, and the consummation
of the transactions contemplated hereby and thereby, do not and will not:
(A) contravene or conflict with the certificate of incorporation, bylaws or
other organizational documents of Intel; (B) assuming receipt of the Intel

5



--------------------------------------------------------------------------------



 



Approvals, the ST Approvals and the Numonyx Approvals and the Intel Contractual
Consents, contravene or conflict with or constitute a material violation of any
provision of any Applicable Law binding upon or applicable to Intel, the Intel
Transferred Assets; or (C) assuming receipt of the Intel Approvals and of the
Intel Contractual Consents, (1) constitute a default under, give rise to any
right of termination, cancellation, modification, acceleration of, or a loss of
any benefit under any Intel Contract, including the Intel Transferred Contracts,
(2) result in the creation or imposition of any Lien (other than Permitted
Liens) on any Intel Transferred Asset, or (3) constitute a breach, default or
violation of any settlement agreement, judgment, injunction or decree, except in
the case of clause (B) or (C), for matters that would not reasonably be expected
to have an Intel Material Adverse Effect (provided that in determining whether
an Intel Material Adverse Effect would result, any adverse effect otherwise
excluded by clause (C) of the definition of “Intel Material Adverse Effect”
shall be taken into account).
     (ii) The execution, delivery and performance by Intel of this Agreement and
the other Transaction Documents to which Intel is a party, and the consummation
of the transactions contemplated hereby and thereby, do not and will not, as of
the Closing Date, constitute a default under, give rise to any right of
termination, cancellation, modification, acceleration of, or a loss of any
material benefit under, any Contract identified on Schedule 3.1(d)(ii) of the
Intel Master Agreement Disclosure Letter; provided, however, that for the
avoidance of doubt, the Parties acknowledge and agree that the representations
and warranties set forth in this Section 3.1(d)(ii) shall not be deemed to be
untrue or inaccurate in any respect as a result of (A) any action or omission by
Holdings or any of its Affiliates, other than with respect to Intel Transferred
Entities prior to Closing, that constitutes or results in a default by Intel or
any Intel Subsidiary or gives rise to any right of termination, cancellation,
modification, acceleration of, or a loss of any material benefit under any such
Contract; and (B) any withdrawal or voiding after the Closing of any consent
granted prior to the Closing by a party to such Contract, which withdrawal or
voiding purports to have retroactive effect to the Closing.
     (e) Litigation. As of the Signing Date, there is no Proceeding or, to the
Knowledge of Intel, investigation pending or, to the Knowledge of Intel,
threatened in writing, by or against Intel or any of Intel’s Subsidiaries
seeking to prevent, enjoin, alter or delay the transactions contemplated by this
Agreement or any of the other Transaction Documents or encumber the Intel
Transferred Interests.
     (f) Incorporation by Reference of Additional Representations and
Warranties. As of the Signing Date (except that with respect to any
representation and warranty that specifies another date, such representation and
warranty shall be made as of such specified date), subject to the exceptions set
forth in the Intel ATA Disclosure Letter, Intel hereby represents and warrants
that each of the representations and warranties set forth in Sections 3.1-3.24
of the Intel Asset Transfer Agreement attached to Schedule 2.1 of the Intel
Master Agreement Disclosure Letter are true and correct. Upon the consummation
of the Closing, the provisions of this Section 3.1(f) shall terminate and

6



--------------------------------------------------------------------------------



 



cease to be of any further force or effect, as if never made, and no action may
be brought based on the same, whether for indemnification, breach of contract,
tort or under any other legal theory.
     (g) Reliance. Intel has conducted such investigation and inspection of the
ST Transferred Assets, the ST Transferred Liabilities, the ST Business and the
ST Products that Intel has deemed necessary or appropriate for the purpose of
entering into this Agreement and the other Transaction Documents and
consummating the transactions contemplated hereby and thereby. In executing this
Agreement and the other Transaction Documents to which it is a party, Intel is
relying on its own investigation and on the provisions set forth herein and
therein and not on any other statements, presentations, representations,
warranties or assurances of any kind made by ST, the FP Parties, any of their
representatives or any other Person. Intel acknowledges that (i) the
representations and warranties of (A) ST contained in Section 3.2 hereof and
(B) the FP Parties contained in Section 3.3 hereof, constitute the sole and
exclusive representations and warranties of each such Party to Intel in
connection with this Agreement and the transactions contemplated hereby, and
(ii) all other representations and warranties are specifically disclaimed and
may not be relied upon or serve as a basis for a claim against ST or FP. INTEL
ACKNOWLEDGES THAT ST DISCLAIMS ALL WARRANTIES OTHER THAN THOSE EXPRESSLY
CONTAINED IN SECTION 3.2 AS TO THE ST TRANSFERRED ASSETS, WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR WARRANTY
FOR FITNESS FOR A PARTICULAR PURPOSE. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED EXPRESSLY IN SECTION 3.2 , HOLDINGS AND ITS AFFILIATES WILL
ACQUIRE THE ST TRANSFERRED ASSETS ON AN “AS IS, WHERE IS” BASIS. FROM AND AFTER
THE CLOSING, INTEL SHALL HAVE NO RIGHTS OR REMEDIES FOR OR WITH RESPECT TO ANY
BREACH BY ST OF ITS REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2(f)
OF THIS AGREEMENT, AND INTEL SHALL HAVE NO RIGHTS OR REMEDIES FOR OR WITH
RESPECT TO ANY BREACH OF ANY PROVISION OF THE FP PURCHASE AGREEMENT OR THE ST
ASSET CONTRIBUTION AGREEMENT (INCLUDING THE REPRESENTATIONS, WARRANTIES AND
INDEMNITIES SET FORTH IN SUCH AGREEMENTS); PROVIDED, HOWEVER, THAT NOTHING
HEREIN SHALL AFFECT THE RIGHTS AND REMEDIES OF ANY HOLDINGS INDEMNITEE FOR OR
WITH RESPECT TO ANY BREACH OF SUCH AGREEMENTS.
     3.2 ST Representations. Except as set forth in the ST Master Agreement
Disclosure Letter, ST represents and warrants to Intel and the FP Parties as of
the Signing Date, as follows:
     (a) Existence and Good Standing. ST is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and has all corporate power and authority required to carry on its
business as now conducted and to own and operate its business as now owned and
operated by it. ST is qualified to conduct business and is in good standing in
each jurisdiction in which it conducts business other than such jurisdictions
where the failure to be so qualified would not reasonably be expected to have an
ST Material Adverse Effect.

7



--------------------------------------------------------------------------------



 



     (b) Authorization; Enforceability. ST has all requisite corporate power and
authority to execute and deliver this Agreement and each of the Transaction
Documents to which it is or will be a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by ST of this Agreement and each of the
Transaction Documents to which ST is a party, and the performance by ST of its
obligations contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action. This Agreement has been and, when
executed at the Closing, the other Transaction Documents will have been, duly
and validly executed and delivered by ST and, assuming the due execution and
delivery of this Agreement and the other Transaction Documents to which it is a
party by the other parties thereto, this Agreement constitutes, and as of the
Closing, each of the Transaction Documents to which ST is a party will
constitute, the legal, valid and binding agreement of ST, enforceable against ST
in accordance with their respective terms, except to the extent (i) that their
enforceability may be subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditors’ rights generally or to general principles of equity or
(ii) indemnification provisions contained in the Securityholders’ Agreement may
be limited by applicable securities laws.
     (c) Governmental Authorization. Other than the ST Approvals, Intel
Approvals and Numonyx Approvals, the execution, delivery and performance by ST
of this Agreement and the other Transaction Documents to which it is a party,
and the consummation by it of the transactions contemplated hereby and thereby,
require no Governmental Approval.
     (d) Non-Contravention; Consents.
     (i) The execution, delivery and performance by ST of this Agreement and the
other Transaction Documents to which ST is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not:
(A) contravene or conflict with the articles of association, governance rules or
other organizational documents of ST; (B) assuming receipt of the ST Approvals,
the Intel Approvals, the Numonyx Approvals and the ST Contractual Consents,
contravene or conflict with or constitute a material violation of any provision
of any Applicable Law binding upon or applicable to ST, the ST Transferred
Assets or the ST Transferred Entities; or (C) assuming receipt of the ST
Approvals and of the ST Contractual Consents, (1) constitute a default under,
give rise to any right of termination, cancellation, modification, acceleration
of, or a loss of any benefit under any ST Contract, including the ST Transferred
Contracts, (2) result in the creation or imposition of any Lien (other than
Permitted Liens) on any ST Transferred Asset, or (3) constitute a breach,
default or violation of any settlement agreement, judgment, injunction or
decree, except in the case of clause (B) or (C), for matters that would not
reasonably be expected to have an ST Material Adverse Effect (provided that in
determining whether an ST Material Adverse Effect would result, any adverse
effect otherwise excluded by clause (C) of the definition of “ST Material
Adverse Effect” shall be taken into account).

8



--------------------------------------------------------------------------------



 



     (ii) The execution, delivery and performance by ST of this Agreement and
the other Transaction Documents to which ST is a party, and the consummation of
the transactions contemplated hereby and thereby, to the Knowledge of ST, do not
and will not, as of the Closing Date: (A) contravene or conflict with the
articles of association, joint venture agreement or other organizational or
governing documents of the Hynix JV; or (B) constitute a default under, give
rise to any right of termination, cancellation, modification, acceleration of,
or a loss of any material benefit under, the Hynix JV Junior Credit Agreement or
any other contract or agreement between ST or any Subsidiary of ST and the Hynix
JV.
     (e) Litigation. As of the Signing Date, there is no Proceeding or to the
Knowledge of ST, investigation pending or, to the Knowledge of ST, threatened in
writing, by or against ST or any of ST’s Subsidiaries seeking to prevent,
enjoin, alter or delay the transactions contemplated by this Agreement or any of
the other Transaction Documents or encumber the ST Transferred Interests.
     (f) Incorporation by Reference of Additional Representations and
Warranties. As of the Signing Date (except that with respect to any
representation and warranty that specifies another date, such representation and
warranty shall be made as of such specified date), subject to the exceptions set
forth in the ST ACA Disclosure Letter, ST hereby represents and warrants that
each of the representations and warranties set forth in Sections 3.1-3.24 of the
ST Asset Contribution Agreement attached to Schedule 2.2 of the ST Master
Agreement Disclosure Letter are true and correct. Upon the consummation of the
Closing, the provisions of this Section 3.2(f) shall terminate and cease to be
of any further force or effect, as if never made, and no action may be brought
based on the same, whether for indemnification, breach of contract, tort or
under any other legal theory.
     (g) Reliance. ST has conducted such investigation and inspection of the
Intel Transferred Assets, the Intel Transferred Liabilities, the Intel Business
and the Intel Products that ST has deemed necessary or appropriate for the
purpose of entering into this Agreement and the other Transaction Documents and
consummating the transactions contemplated hereby and thereby. In executing this
Agreement and the other Transaction Documents to which it is a party, ST is
relying on its own investigation and on the provisions set forth herein and
therein and not on any other statements, presentations, representations,
warranties or assurances of any kind made by Intel, the FP Parties, any of their
representatives or any other Person. Intel acknowledges that (i) the
representations and warranties of (A) Intel contained in Section 3.1 hereof and
(B) the FP Parties contained in Section 3.3 hereof constitute the sole and
exclusive representations and warranties of each such Party to ST in connection
with this Agreement and the transactions contemplated hereby, and (ii) all other
representations and warranties are specifically disclaimed and may not be relied
upon or serve as a basis for a claim against Intel or the FP Parties. ST
ACKNOWLEDGES THAT INTEL DISCLAIMS ALL WARRANTIES OTHER THAN THOSE EXPRESSLY
CONTAINED IN SECTION 3.1 AS TO THE INTEL TRANSFERRED ASSETS, WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN, INCLUDING ANY WARRANTY OF MERCHANTABILITY

9



--------------------------------------------------------------------------------



 



OR WARRANTY FOR FITNESS FOR A PARTICULAR PURPOSE. EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES CONTAINED EXPRESSLY IN SECTION 3.1, HOLDINGS AND ITS AFFILIATES
WILL ACQUIRE THE INTEL TRANSFERRED ASSETS ON AN “AS IS, WHERE IS” BASIS. FROM
AND AFTER THE CLOSING, ST SHALL HAVE NO RIGHTS OR REMEDIES FOR OR WITH RESPECT
TO ANY BREACH BY INTEL OF ITS REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTION 3.1(f) OF THIS AGREEMENT, AND ST SHALL HAVE NO RIGHTS OR REMEDIES FOR OR
WITH RESPECT TO ANY BREACH OF ANY PROVISION OF THE FP PURCHASE AGREEMENT OR THE
INTEL ASSET TRANSFER AGREEMENT (INCLUDING THE REPRESENTATIONS, WARRANTIES AND
INDEMNITIES SET FORTH IN SUCH AGREEMENTS); PROVIDED, HOWEVER, THAT NOTHING
HEREIN SHALL AFFECT THE RIGHTS AND REMEDIES OF ANY HOLDINGS INDEMNITEE FOR OR
WITH RESPECT TO ANY BREACH OF SUCH AGREEMENTS.
     3.3 The FP Parties Representations. Each of the FP Parties represents and
warrants to Intel and ST, as of the Signing Date, as follows:
     (a) Existence and Good Standing. Each of the FP Parties are duly organized,
validly existing and in good standing under the laws of each of their respective
jurisdictions of organization and each has all power and authority required to
carry on its business as now conducted and to own and operate its business as
now owned and operated by it. Each of the FP Parties is qualified to conduct
business and is in good standing in each jurisdiction in which such
qualification is required other than such jurisdictions where the failure to be
so qualified would not reasonably be expected to have an FP Material Adverse
Effect.
     (b) Authorization; Enforceability. Each of the FP Parties has all requisite
power and authority to execute and deliver this Agreement and each of the
Transaction Documents to which it is or will be a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by each of the FP
Parties of this Agreement and each of the Transaction Documents to which it is a
party, and the performance by each of the FP Parties of its obligations
contemplated hereby and thereby, have been duly and validly authorized by all
necessary action. This Agreement has been and, when executed at the Closing, the
other Transaction Documents will have been, duly and validly executed and
delivered by each of the FP Parties and, assuming the due execution and delivery
of this Agreement and the other Transaction Documents to which it is a party by
the other Parties thereto, this Agreement constitutes, and as of the Closing,
each of the Transaction Documents to which each of the FP Parties is a party
will constitute, the legal, valid and binding agreement of each of the FP
Parties, enforceable against each of the FP Parties in accordance with their
respective terms, except to the extent that (i) their enforceability may be
subject to any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws now or hereafter in effect relating to creditors’ rights generally
or to general principles of equity or (ii) indemnification provisions contained
in the Securityholders’ Agreement may be limited by applicable securities laws.

10



--------------------------------------------------------------------------------



 



     (c) Governmental Authorization. Other than the Intel Approvals, the ST
Approvals, the Numonyx Approvals and compliance with any applicable Competition
Laws, the execution, delivery and performance by each of the FP Parties of this
Agreement and the other Transaction Documents to which it is a party, and the
consummation by it of the transactions contemplated hereby and thereby, require
no Governmental Approval.
     (d) Non-Contravention; Consents. The execution, delivery and performance by
each of the FP Parties of this Agreement and the other Transaction Documents to
which each of the FP Parties is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not:
(i) contravene or conflict with the organizational documents of each of the FP
Parties, (ii) assuming receipt of the Intel Approvals, the ST Approvals, the
Numonyx Approvals and compliance with applicable Competition Laws, contravene or
conflict with or constitute a material violation of any provision of any
Applicable Law binding upon or applicable to any of the FP Parties, or
(iii) assuming receipt of the Intel Approvals, the ST Approvals, the Numonyx
Approvals and compliance with applicable Competition Laws, contravene or
constitute a default under any material agreement to which any of the FP Parties
is a party, except in the case of clause (ii) or (iii), for matters that would
not reasonably be expected to have an FP Material Adverse Effect.
     (e) Litigation. As of the Signing Date, there is no Proceeding or to the
Knowledge of the FP Parties, investigation, pending or, to the Knowledge of the
FP Parties, threatened in writing, by or against any of the FP Parties seeking
to prevent, enjoin, alter or delay the transactions contemplated by this
Agreement or any of the other Transaction Documents.
     (f) Reliance. Each of the FP Parties has conducted such investigation and
inspection of the Intel Transferred Assets, the Intel Transferred Liabilities,
the Intel Business, the Intel Products, the ST Transferred Assets, the ST
Transferred Liabilities, the ST Business and the ST Products that the FP
Parties, respectively, has deemed necessary or appropriate for the purpose of
entering into this Agreement and the other Transaction Documents and
consummating the transactions contemplated hereby and thereby. In executing this
Agreement and the other Transaction Documents to which it is a party, each of
the FP Parties is relying on its own investigation and on the provisions set
forth herein and therein and not on any other statements, presentations,
representations, warranties or assurances of any kind made by Intel, ST, their
representatives or any other Person. Each of the FP Parties acknowledges that
(i) the representations and warranties of (A) Intel contained in Section 3.1
hereof and (B) ST contained in Section 3.2 hereof constitute the sole and
exclusive representations and warranties of each such Party to the FP Parties in
connection with this Agreement and the transactions contemplated hereby, and
(ii) all other representations and warranties are specifically disclaimed and
may not be relied upon or serve as a basis for a claim against Intel or ST. EACH
OF THE FP PARTIES ACKNOWLEDGE THAT INTEL AND ST DISCLAIM ALL WARRANTIES OTHER
THAN THOSE EXPRESSLY CONTAINED IN SECTION 3.1 AND SECTION 3.2, RESPECTIVELY, THE
INTEL ASSET TRANSFER AGREEMENT AND THE ST ASSET CONTRIBUTION AGREEMENT AS TO THE

11



--------------------------------------------------------------------------------



 



INTEL TRANSFERRED ASSETS AND ST TRANSFERRED ASSETS, RESPECTIVELY, WHETHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN, INCLUDING ANY WARRANTY OF MERCHANTABILITY
OR WARRANTY FOR FITNESS FOR A PARTICULAR PURPOSE. EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES CONTAINED EXPRESSLY IN SECTION 3.1 AND SECTION 3.2, RESPECTIVELY,
HOLDINGS AND ITS AFFILIATES WILL ACQUIRE THE INTEL TRANSFERRED ASSETS AND ST
TRANSFERRED ASSETS, RESPECTIVELY, ON AN “AS IS, WHERE IS” BASIS. FROM AND AFTER
THE CLOSING, NONE OF THE FP PARTIES SHALL HAVE ANY RIGHTS OR REMEDIES FOR OR
WITH RESPECT TO ANY BREACH BY (I) INTEL OF ITS REPRESENTATIONS AND WARRANTIES
SET FORTH IN SECTION 3.1(f) OF THIS AGREEMENT AND (II) ST OF ITS REPRESENTATIONS
AND WARRANTIES SET FORTH IN SECTION 3.2(f) OF THIS AGREEMENT. NONE OF THE FP
PARTIES SHALL HAVE ANY RIGHTS OR REMEDIES FOR OR WITH RESPECT TO ANY BREACH OF
ANY PROVISION OF THE INTEL ASSET TRANSFER AGREEMENT OR THE ST ASSET CONTRIBUTION
AGREEMENT (INCLUDING THE REPRESENTATIONS, WARRANTIES AND INDEMNITIES SET FORTH
IN SUCH AGREEMENTS); PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL AFFECT THE
RIGHTS AND REMEDIES OF ANY HOLDINGS INDEMNITEE FOR OR WITH RESPECT TO ANY BREACH
OF SUCH AGREEMENTS.
ARTICLE IV
COVENANTS
     4.1 Access to Information.
     (a) Between the Signing Date and the Closing, Intel agrees to provide the
FP Parties and ST and their authorized representatives (including each of their
attorneys and accountants and auditors) reasonable access to the offices and
properties, employees and auditors of the Intel Business and the Intel Books and
Records, upon reasonable prior notice, during normal business hours, under
Intel’s supervision and at the expense of ST or the FP Parties, as applicable,
in order to conduct a review of the Intel Transferred Assets and the Intel
Business.
     (b) Between the Signing Date and the Closing, ST agrees to provide the FP
Parties and Intel and their authorized representatives (including each of their
attorneys and accountants and auditors) reasonable access to the offices and
properties, employees and auditors of the ST Business and the ST Books and
Records, upon reasonable prior notice, during normal business hours, under ST’s
supervision and at the expense of Intel or the FP Parties, as applicable, in
order to conduct a review of the ST Transferred Assets and the ST Business.
     (c) Each of the Parties will hold, and will cause its representatives to
hold, in confidence all documents and information furnished to it by or on
behalf of another Party in connection with the transactions contemplated by this
Agreement and the other Transaction Documents pursuant to the terms of the
Confidentiality Agreements;

12



--------------------------------------------------------------------------------



 



provided, however, for the sake of clarification, that Intel and ST shall be
permitted to respond to direct inquiries relating to the transaction from, and
disclose the transaction immediately after the execution hereof to Intel
Business Employees and ST Business Employees, respectively, and provided further
that nothing herein shall prohibit any public announcement in accordance with
Section 4.5 (Press Releases) hereof.
     4.2 Exclusive Dealing. Prior to the earlier of the Closing or the
termination of this Agreement, none of Intel, ST, or the FP Parties will, nor
will any of them permit any of their respective Affiliates, officers, directors,
agents or advisors to, directly or indirectly: (a) solicit, encourage, initiate
or participate in any negotiations or discussions with respect to any possible
debt or equity investment in the ST Business or the Intel Business or any
possible sale, spin-off or other transfer of all or any material portion of the
ST Business or the Intel Business (other than inventory sold in the ordinary
course of business), whether by sale or transfer of assets, sale of stock,
reorganization, merger or otherwise, other than in connection with the
transactions contemplated by this Agreement and the other Transaction Documents
including the Contemplated Financing (each such transaction described in this
clause (a), a “Prohibited Transaction”); (b) provide or otherwise make available
the corporate, legal or financial documents or information relating to the Intel
Business, the ST Business or Holdings or any of its Affiliates or any analysis
or summary thereof of Holdings or its Affiliates, or Intel or ST or any of their
respective Affiliates, to any Person who has expressed an interest in making a
proposal to enter into any Prohibited Transaction or who could reasonably be
expected to consider doing so; (c) assist or cooperate with any Person in making
any proposal with respect to any Prohibited Transaction; or (d) enter into any
Contract with any Person providing for any Prohibited Transaction. In the event
that Intel, ST, any of the FP Parties or any of their respective Affiliates,
officers, directors, agents or advisors shall receive after the Signing Date any
offer or proposal with respect to any Prohibited Transaction, directly or
indirectly, or any request for disclosure or access to any documents or
information described in clause (b) above, such Party shall or shall cause its
Affiliate, officer, director, agent or advisor to immediately inform the other
Parties of such offer or proposal, the identity of the Person making such offer
or proposal and the material terms thereof.
     4.3 Reasonable Efforts. Each of Intel, ST, and the FP Parties will
cooperate and use commercially reasonable efforts to take, or cause to be taken,
all appropriate actions (and to make, or cause to be made, all filings and
notifications necessary, proper or advisable under Applicable Law) to consummate
and make effective the transactions contemplated by this Agreement and the
Transaction Documents, including commercially reasonable efforts to satisfy all
closing conditions and to obtain, as promptly as practicable, all licenses,
permits, consents, approvals, authorizations, qualifications and orders of
Governmental Authorities and parties to contracts, as are necessary for the
consummation of the transactions contemplated by this Agreement and the
Transaction Documents to which it is a party.
     4.4 Certain Consents and Filings; Further Assurances         . Each Party
agrees to execute and deliver, or cause to be executed and delivered, such other
documents, certificates, agreements and other writings and to take, or cause to
be taken, such other commercially reasonable actions as may be necessary or
desirable in order to (a) consummate or implement expeditiously the transactions
contemplated by this Agreement and the other Transaction Documents and
(b) obtain from any Governmental Authorities and other Persons all consents,

13



--------------------------------------------------------------------------------



 



approvals, authorizations, qualifications and orders as are necessary for the
consummation of the transactions contemplated by this Agreement and the
Transaction Documents and to promptly make all necessary filings and
notifications, and to supply as promptly as practicable any additional
information or documentary material that may be reasonably requested to comply
with the HSR Act or any applicable Competition Law. Subject to Applicable Laws,
and as necessary to address reasonable privilege or confidentiality concerns,
prior to the making or submission of any analysis, appearance, presentation,
memorandum, brief, argument, opinion or proposal by or on behalf of any Party in
connection with Proceedings under or relating to the HSR Act or any other
applicable Competition Law, each of Intel, ST, and the FP Parties will consult
and cooperate with one another, and consider in good faith the views of one
another, in connection with any such analyses, appearances, presentations,
letters, white papers, memoranda, briefs, arguments, opinions or proposals. In
this regard but without limitation, each Party hereto shall promptly inform the
other of any material communication between such Party and the Federal Trade
Commission, the Antitrust Division of the United States Department of Justice,
or any other federal, foreign or state antitrust or competition Governmental
Authority regarding the transactions contemplated by this Agreement or the
Transaction Documents. Nothing in this Agreement or any of the other Transaction
Documents, however, shall require or be construed to require any Party hereto,
in order to obtain the consent or successful termination of any review of any
such Governmental Authority regarding the transactions contemplated by this
Agreement, to (x) sell or hold separate, or agree to sell or hold separate,
before or after the Closing Date, any assets or businesses or any interests in
any assets or businesses of such Party or any of its Affiliates (or to consent
to any sale, or agreement to sell, any assets or businesses, or any interests in
any assets or businesses), or to agree to any change in or restriction on the
operation by such Party of any assets or businesses or (y) enter into any
agreement or be bound by any obligation concerning the benefits to such Party of
the transactions contemplated by this Agreement. Each party shall have
responsibility for its respective filing fees associated with the filings under
the HSR Act and any other filings required under the Competition Laws of any
other jurisdictions in connection with the transactions contemplated by this
Agreement or any of the other Transaction Documents.
     4.5 Press Releases. None of the Parties nor any of their respective
Affiliates, officers, directors or securityholders shall issue any press release
or otherwise make any public statement with respect to this Agreement, any of
the Transaction Documents or any of the transactions contemplated hereby or
thereby without the prior written consent of each of the other Parties, except
as may be required by Applicable Law, or by the rules and regulations of, or
pursuant to any agreement with, the NASDAQ Stock Market, the New York Stock
Exchange or any other U.S. or non-U.S. securities exchange on which any
securities of such Party are then listed or quoted. If any Party determines,
with the advice of counsel, that it is required by Applicable Law to publicly
disclose this Agreement, any of the Transaction Documents or any of the
transactions contemplated by this Agreement or any of the other Transaction
Documents, it shall, a reasonable time before making any public disclosure,
consult with the other Parties regarding such disclosure and seek confidential
treatment for such information to be so disclosed, as may be reasonably
requested by any other Party. If any Party determines to make any public
statements with respect to this Agreement, any of the Transaction Documents or
any of the transactions contemplated hereby or thereby in accordance with the
terms of this Agreement, then each other Party shall be entitled to make a
public statement following such public statement; provided it coordinates the
timing thereof with each other Party and obtains such other

14



--------------------------------------------------------------------------------



 



Party’s prior written approval of the contents thereof, not to be unreasonably
withheld or delayed. The Parties agree to announce the execution of this
Agreement to the employees, customers, vendors and strategic partners of the
Intel Business and the ST Business at such time and in such form as is mutually
agreed upon by all of the Parties. Any disclosure of the existence or terms of
this Agreement, any of the Transaction Documents or any of the transactions
contemplated hereby or thereby to any person from whom consent shall be
required, to whom notice shall be provided or from whom waiver shall be sought
in order to comply with the requirements of this Agreement or any of the other
Transaction Documents shall be made at such time and in such form and with such
content as is mutually agreed upon by all of the Parties.
     4.6 Certain Deliveries and Notices. From the Signing Date through the
Closing Date, each Party shall promptly inform in writing the other Parties of
(a) any event or occurrence that would reasonably be expected to have a material
adverse effect on its ability to perform its or their obligations under any of
the Transaction Documents, and (b) any breach that cannot or will not be cured
by the time of the Closing or failure to satisfy any condition or covenant
contained in this Agreement or in any other Transaction Document by such Party,
if such failure cannot or will not be cured by the time of the Closing.
     4.7 Non-Solicitation of Employees.
     (a) Prior to the Closing and until the earlier of the date that is two
years following the Closing Date or two years following termination of this
Agreement, without the prior written consent of Intel, ST shall not, nor shall
it permit any of its Subsidiaries to, directly or indirectly, recruit or solicit
any employee of Intel or any of its Subsidiaries identified on Schedule 4.7(a)
to the Intel Master Agreement Disclosure Letter (collectively, for purposes of
this Agreement, the “Intel Restricted Employees”) to leave his or her employment
with Intel or such Subsidiary.
     (b) Prior to the Closing and until the earlier of the date that is two
years following the Closing Date or the date that is two years following
termination of this Agreement, without the prior written consent of ST, Intel
shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly, recruit or solicit any employee of ST or any of its Subsidiaries
identified on Schedule 4.7(b) to the ST Master Agreement Disclosure Letter
(collectively, for purposes of this Agreement, the “ST Restricted Employees”) to
leave his or her employment with ST or any such Subsidiary.
     (c) Neither the placement of employment advertisements or other general
solicitation for employees not specifically targeted to any Restricted Employee
by any means, including through the use of hiring agencies or through employees
of each Party who are unaware of the prohibitions against the solicitation of
the Restricted Employees shall be a recruitment or solicitation prohibited by
this Section 4.7; provided that any such hiring agencies and employees are not
instructed by persons who knew about the prohibition on the solicitation of the
Restricted Employees to solicit for hire Restricted Employees. If a Party (or
any Subsidiary thereof) inadvertently violates the prohibition against the
solicitation of Restricted Employees, such Party shall (or it shall cause its
applicable Subsidiary to), as soon as it is aware it has committed a violation
of this

15



--------------------------------------------------------------------------------



 



section, notify the other Party who formerly employed such Restricted Employee
and either withdraw any offer to the solicited individual or ensure that such
person, if hired, is restricted from working on, consulting on, or having any
knowledge with respect to matters which are designated by the Party who formerly
employed such employee in its reasonable discretion as competitively sensitive
matters, in which event such inadvertent action shall not be deemed to be a
breach of this Section 4.7 so long as there is no repetitive pattern of such
actions.
     4.8 Tax Matters.
     (a) Each Party hereto shall cooperate as reasonably requested by any other
Party and at the requesting Party’s sole cost, liability and expense, to
maximize the tax efficiency of the transactions contemplated by this Agreement
and the other Transaction Documents and the structure of each of Intel’s (and/or
its Affiliates), ST’s (and/or its Affiliates) and any of the FP Parties’
investment in Holdings or any of its Affiliates, subject to the terms of the
Securityholders’ Agreement. Requests made pursuant to this Section 4.8(a) shall
not be deemed to be reasonable if they result in costs, liabilities and expense
to any non-requesting Party (other than in insignificant amounts) that are not
determinable with accuracy at the time of the request or that involve costs
(other than in insignificant amounts) that will be incurred by any
non-requesting Party in years following the year the first of such actions (or
the first in a series of related actions) is requested.
     (b) Upon the occurrence of a Consolidation, the successor to an entity that
merges out of existence or liquidates in connection with such Consolidation
shall succeed to all of such entity’s rights and obligations under the
Transaction Documents, and shall execute such joinders and other documents
reasonably requested by the other Shareholders to evidence the same.
     4.9 Operation of the Intel Business Prior to the Closing. Between the
Signing Date and the Closing Date, except as contemplated by this Agreement or
any other Transaction Document or as set forth in Schedule 4.9 of the Intel
Master Agreement Disclosure Letter, or unless ST and the FP Parties shall
otherwise agree in writing (which consent shall not be unreasonably withheld or
delayed), Intel shall, and shall cause its Subsidiaries to, (x) operate the
Intel Business in the ordinary course of business in all material respects and
(y) continue to make capital expenditures which are, in the aggregate,
consistent in all material respects with the Intel Business Capital Expenditures
Plan. Between the Signing Date and the Closing Date, except as otherwise agreed
in this Agreement or any other Transaction Document or as set forth in
Schedule 4.9 of the Intel Master Agreement Disclosure Letter, unless ST and the
FP Parties shall otherwise consent in writing (which consent shall not be
unreasonably withheld or delayed), Intel shall, and shall cause its Subsidiaries
to:
     (a) pay the material debts and Taxes of the Intel Business and the Intel
Transferred Entities in the ordinary course of business;
     (b) use commercially reasonable efforts to (i) maintain the tangible fixed
assets included in the Intel Transferred Assets as a whole in all material
respects in at least as

16



--------------------------------------------------------------------------------



 



good condition as they are being maintained on the Signing Date, subject to
normal wear and tear, (ii) maintain in effect all material Permits and
Governmental Approvals of the Intel Business, (iii) not terminate, other than
for cause, nor materially decrease the compensation of, the key executives of
the Intel Business, and (iv) maintain satisfactory relationships with the
customers, partners, suppliers and others having material business relationships
with the Intel Business;
     (c) not sell, assign, or transfer any of the Intel Transferred Assets, or
license any of the Intel Transferred Intellectual Property, except, in each
case, in the ordinary course of business and except for the transfer of Intel
Transferred Assets to Intel Transferred Entities as contemplated or permitted
hereby, and not permit any of the Intel Transferred Assets to be subjected
(whether by action or omission) to any Lien, other than the Permitted Liens;
     (d) not sell, assign, or transfer any of the Intel Transferred Interests
and not permit any of the Intel Transferred Interests to be subjected to any
Share Encumbrances;
     (e) not fail to pay or discharge when due any Liability of which the
failure to pay or discharge would cause any material damage or loss to the Intel
Transferred Assets and the Intel Transferred Entities, taken as a whole;
     (f) not waive or amend any material term of or terminate any material Intel
Transferred Contract or relinquish any material rights thereunder, other than in
the ordinary course of business;
     (g) not make any material change in its accounting principles, methods or
practices relating to the Intel Business, and maintain the Intel Books and
Records in the usual, regular and ordinary manner on a basis consistent with
prior years, except, in either case, for any change required by a change in
GAAP, a change in the accounting practices of Intel generally, or a change
resulting from the preparation of the Intel Business Audited Financial
Statements;
     (h) not grant to any Intel Business Employee any increase in compensation
or in severance or termination pay, grant any severance or termination pay (or
amend in any material respect any existing arrangement for the foregoing), or
enter into any employment deferred compensation or similar agreement with any
such employee, except as may be required under Applicable Law, any termination
policy of Intel (whether existing as of the Signing Date or adopted hereafter)
or any employment or termination agreement in effect on the Signing Date or in
the ordinary course of business, or establish, adopt or amend (except as
required by Applicable Law) any collective bargaining, bonus, profit-sharing,
thrift, pension, retirement, deferred compensation, compensation, stock option,
restricted stock or other benefit plan or arrangement covering any director,
officer or employee of the Intel Business, that is material in the aggregate to
the Intel Business;
     (i) not enter into or renew (other than automatic renewal) any Intel
Transferred Contracts that exclusively relate to the Intel Business that provide
for payment

17



--------------------------------------------------------------------------------



 



obligations (whether by Intel or any of its Subsidiaries or the counterparty
thereto) that are material, in the aggregate, to the Intel Business, except for
those described the Intel Business Capital Expenditures Plan;
     (j) not make any acquisition, directly or indirectly, of all or
substantially all of the assets of any business or equity interests in any
Person or any business, whether by merger, consolidation or otherwise, that
relates to the Intel Business;
     (k) not incur any additional Intel Transferred Liabilities for capital
expenditures that are material, in the aggregate, to the Intel Business, except
for those described in the Intel Business Capital Expenditures Plan;
     (l) not make any loans or advances to or capital contributions or
investments in, any other Person with respect to the Intel Business that are
material in the aggregate to the Intel Business, other than in the ordinary
course of business or as contemplated by the Transaction Documents;
     (m) not agree to any exclusivity, non-competition or similar provision or
covenant restricting the Intel Business from competing in any line of business
or with any Person or in any location or engaging in any activity or business
(including with respect to the development, manufacture, marketing or
distribution of their respective products or services), or pursuant to which any
benefit or right is required to be given or lost as a result of so competing or
engaging, the effect of which would be binding on Holdings or any of its
Affiliates after the Closing Date;
     (n) not settle, or make a binding offer to settle, any material Claim or
Proceeding relating to the Intel Business unless such settlement would not
encumber any assets of Holdings or any of its Affiliates, impose any obligation
or other Liability on Holdings or any of its Affiliates, impose any restriction
that would apply to Holdings or any of its Affiliates or the conduct of the
Numonyx Business or include any acknowledgment of validity, enforceability,
infringement or Claim interpretation with regard to any of the Intellectual
Property relating to such Claim or Proceeding;
     (o) not engage in (i) any trade loading practices or any other promotional
sales or discount activity with any customers or distributors with any intent of
accelerating to prior fiscal quarters (including the current fiscal quarter)
sales to the trade or otherwise than would otherwise reasonably be expected to
occur in subsequent fiscal quarters, or (ii) any other promotional sales or
discount activity, in each case, in a manner outside the ordinary course of
business, and not significantly inconsistent with past practices;
     (p) maintain sales incentive plans and programs and sales quotas or
incentives for Intel Products, in each case, in the ordinary course of business,
and not significantly inconsistent with past practices;
     (q) use commercially reasonable efforts to prevent any representation or
warranty of Intel hereunder or under the Intel Asset Transfer Agreement from
being inaccurate in any material respect at the Closing; provided, however, that
this covenant

18



--------------------------------------------------------------------------------



 



shall not be satisfied solely by virtue of any amendment of any schedule to the
Intel ATA Disclosure Letter; and
     (r) not enter into any agreement to take any action that would violate in
any material respect any of the foregoing.
     For purposes of Sections 4.9(a)-(f), and (i), all references therein to
“Intel Transferred Assets,” “Intel Transferred Entities,” “Intel Transferred
Interests,” “Intel Transferred Intellectual Property,” and “Intel Transferred
Contracts,” shall be deemed to mean all applicable assets or properties owned by
Intel or any of its Subsidiaries prior to the Closing which would be included in
the applicable section of the Intel ATA Disclosure Letter on the Determination
Date if such asset or property was owned by Intel or any of its Subsidiaries on
the Determination Date.
     4.10 Operation of the ST Business Prior to the Closing. Between the Signing
Date and the Closing Date, except as contemplated by this Agreement or any other
Transaction Document or as set forth in Schedule 4.10 of the ST Master Agreement
Disclosure Letter, or unless Intel and the FP Parties shall otherwise agree in
writing (which consent shall not be unreasonably withheld or delayed), ST shall,
and shall cause its Subsidiaries to, (x) operate the ST Business in the ordinary
course of business in all material respects (y) continue to make capital
expenditures which are, in the aggregate, consistent in all material respects
with the ST Business Capital Expenditures Plan. Between the Signing Date and the
Closing Date, except as otherwise agreed in this Agreement or any other
Transaction Document or as set forth in Schedule 4.10 of the ST Master Agreement
Disclosure Letter, unless Intel and the FP Parties shall otherwise consent in
writing (which consent shall not be unreasonably withheld or delayed), ST shall,
and shall cause its Subsidiaries to:
     (a) pay the material debts and Taxes of the ST Business and the ST
Transferred Entities in the ordinary course of business;
     (b) use commercially reasonable efforts to (i) maintain the tangible fixed
assets included in the ST Transferred Assets as a whole in all material respects
in at least as good condition as they are being maintained on the Signing Date,
subject to normal wear and tear, (ii) maintain in effect all material Permits
and Governmental Approvals of the ST Business, (iii) not terminate, other than
for cause, nor materially decrease the compensation of, the key executives of
the ST Business, and (iv) maintain satisfactory relationships with the
customers, partners, suppliers and others having material business relationships
with the ST Business;
     (c) not sell, assign, or transfer any of the ST Transferred Assets, or
license any of the ST Transferred Intellectual Property, except, in each case,
in the ordinary course of business and except for the transfer of ST Transferred
Assets to ST Transferred Entities as contemplated or permitted hereby, and not
permit any of the ST Transferred Assets to be subjected (whether by action or
omission) to any Lien, other than the Permitted Liens;
     (d) not sell, assign, or transfer any of the ST Transferred Interests and
not permit any of the ST Transferred Interests to be subjected to any Share
Encumbrances;

19



--------------------------------------------------------------------------------



 



     (e) not fail to pay or discharge when due any Liability of which the
failure to pay or discharge would cause any material damage or loss to the ST
Transferred Assets and the ST Transferred Entities, taken as a whole;
     (f) not waive or amend any material term of or terminate any material ST
Transferred Contract or relinquish any material rights thereunder, other than in
the ordinary course of business;
     (g) not make any material change in its accounting principles, methods or
practices relating to the ST Business, and maintain the ST Books and Records in
the usual, regular and ordinary manner on a basis consistent with prior years,
except, in either case, for any change required by a change in GAAP, a change in
the accounting practices of ST generally, or a change resulting from the
preparation of the ST Business Audited Financial Statements;
     (h) not grant to any ST Business Employee any increase in compensation or
in severance or termination pay, grant any severance or termination pay (or
amend in any material respect any existing arrangement for the foregoing), or
enter into any employment deferred compensation or similar agreement with any
such employee, except as may be required under Applicable Law, any termination
policy of ST (whether existing as of the Signing Date or adopted hereafter) or
any employment or termination agreement in effect on the Signing Date or in the
ordinary course of business, or establish, adopt or amend (except as required by
Applicable Law) any collective bargaining, bonus, profit-sharing, thrift,
pension, retirement, deferred compensation, compensation, stock option,
restricted stock or other benefit plan or arrangement covering any director,
officer or employee of the ST Business, that is material in the aggregate to the
ST Business;
     (i) not enter into or renew (other than automatic renewal) any ST
Transferred Contracts that exclusively relate to the ST Business that provides
for payment obligations (whether by ST or any of its Subsidiaries or the
counterparty thereto) that are material, in the aggregate, to the ST Business,
except for those described the ST Business Capital Expenditures Plan;
     (j) not make any acquisition, directly or indirectly, of all or
substantially all of the assets of any business or equity interests in any
Person or business, whether by merger, consolidation or otherwise, that relates
to the ST Business;
     (k) not incur any additional ST Transferred Liabilities for capital
expenditures that are material, in the aggregate, to the ST Business, except for
those described in the ST Business Capital Expenditures Plan;
     (l) not make any loans or advances to or capital contributions or
investments in, any other Person with respect to the ST Business that are
material in the aggregate to the ST Business, other than in the ordinary course
of business or as contemplated by the Transaction Documents;

20



--------------------------------------------------------------------------------



 



     (m) not agree to any exclusivity, non-competition or similar provision or
covenant restricting the ST Business from competing in any line of business or
with any Person or in any location or engaging in any activity or business
(including with respect to the development, manufacture, marketing or
distribution of their respective products or services), or pursuant to which any
benefit or right is required to be given or lost as a result of so competing or
engaging, the effect of which would be binding on Holdings or any of its
Affiliates after the Closing Date;
     (n) not settle, or make any binding offer to settle, any material Claim or
Proceeding relating to the ST Business unless such settlement would not encumber
any assets of Holdings or any of its Affiliates, impose any obligation or other
Liability on Holdings or any of its Affiliates, impose any restriction that
would apply to Holdings or any of its Affiliates or the conduct of the Numonyx
Business or include any acknowledgment of validity, enforceability,
infringement, or Claim interpretation with regard to any of the Intellectual
Property relating to such Claim or Proceeding;
     (o) not engage in (i) any trade loading practices or any other promotional
sales or discount activity with any customers or distributors with any intent of
accelerating to prior fiscal quarters (including the current fiscal quarter)
sales to the trade or otherwise than would otherwise reasonably be expected to
occur in subsequent fiscal quarters, (ii) any other promotional sales or
discount activity, (iii) any practice which would have the effect of
accelerating to the period prior to the Closing collections of receivables of
any ST Transferred Entity that would otherwise be reasonably expected (based on
past practice) to be made after the Closing, or (iv) any practice which would
have the effect of postponing to the period after the Closing payments by any ST
Transferred Entity that would otherwise be reasonably expected (based on past
practice) to be made in the period prior to the Closing, in each case, in a
manner outside the ordinary course of business, and not significantly
inconsistent with past practices;
     (p) maintain sales incentive plans and programs and sales quotas or
incentives for ST Products, in each case, in the ordinary course of business,
and not significantly inconsistent with past practices;
     (q) use commercially reasonable efforts to prevent any representation or
warranty of ST hereunder or under the ST Asset Contribution Agreement from being
inaccurate in any material respect at the Closing; provided, however, that this
covenant shall not be satisfied solely by virtue of any amendment of any
schedule to the ST ACA Disclosure Letter; and
     (r) not enter into any agreement to take any action that would violate in
any material respect any of the foregoing.
     For purposes of Sections 4.10(a)-(f), and (i), all references therein to
“ST Transferred Assets,” “ST Transferred Entities, “ST Transferred Interests,”
“ST Transferred Intellectual Property,” and “ST Transferred Contracts,” shall be
deemed to mean all applicable assets or properties owned by ST or any of its
Subsidiaries prior to the Closing which would be included

21



--------------------------------------------------------------------------------



 



in the applicable section of the ST ACA Disclosure Letter on the Determination
Date if such asset or property was owned by ST or any of its Subsidiaries on the
Determination Date.
     4.11 Employee Matters.
     (a) Employment Offers. Subject to Applicable Law, prior to the Closing, or
such other period of time after the Signing Date as may be reasonably agreed by
Intel, ST and FP, Holdings or any of its Subsidiaries may make offers of
employment to Intel Business Employees (other than any Intel Excluded Employees)
and ST Business Employees (other than any ST Excluded Employees), to be
effective as of the Closing or on such later date specified in the offer as may
reasonably be agreed by Holdings, Intel, ST and FP; provided that to the extent
permitted by Applicable Law, the offers to any inactive Intel Business Employee
or ST Business Employee shall be effective on the date such Business Employee
returns to active employment or such earlier date as may be reasonably requested
by Holdings or one of its Subsidiaries and agreed by Intel (with respect to
Intel Business Employees) or ST (with respect to ST Business Employees).
Notwithstanding the foregoing, ST Designated Employees (to the extent employed
by ST immediately prior to the Closing) shall automatically transfer to Holdings
or one of its Subsidiaries on the Closing (or if such ST Designated Employee is
inactive, at such time as specified by Applicable Law). Schedule 4.11(a) of the
ST Master Agreement Disclosure Letter sets forth the ST Designated Employees.
Notwithstanding anything in this Agreement to the contrary, in no event shall
the acceptance of employment by any Intel Business Employee or ST Business
Employee be a condition to the Closing. The offers of employment for each such
Intel Business Employee (other than Intel Excluded Employees) and ST Business
Employee (other than ST Excluded Employees) will (i) be subject to requirements
of Applicable Law for the jurisdiction in which the Intel Business Employee or
ST Business Employee is located and include employment terms reasonably
determined by Holdings or one of its Subsidiaries, as the case may be, and
(ii) supersede, to the extent permitted by Applicable Law any prior agreements
regarding the terms and conditions of employment with such Intel Business
Employee or ST Business Employee as in effect prior to the Closing Date;
provided, however, that in no event shall any prior agreement with respect to
Intellectual Property be superseded, except that unless otherwise agreed by
Intel and Numonyx or ST and Holdings, as the case may be, all Intel Transferred
Employees and ST Transferred Employees shall be permitted to disclose to
Holdings or any of its Subsidiaries all information in their possession or
otherwise known by them which is directly related to the Intel Business or ST
Business, as applicable, and not related to Patents or Confidential Information
of Intel or ST, respectively, in each case, to the extent not an Intel
Transferred Asset or ST Transferred Asset. As of the Closing Date, the Intel
Transferred Entities shall employ only Intel Transferred Employees, and the ST
Transferred Entities shall employ only ST Transferred Employees.
     (b) Excluded Employees; Allocated Positions. Prior to the Closing, the
Parties shall cooperate in good faith, and in accordance with the provisions set
forth in Schedule 4.11(b) of each of the Intel Master Agreement Disclosure
Schedule and the ST Master Agreement Disclosure Schedule, to (i) identify those
Intel Business Employees to whom an employment offer shall not be made pursuant
to Section 4.11(a) (collectively, the

22



--------------------------------------------------------------------------------



 



“Intel Excluded Employees”) and those ST Business Employees to whom an
employment offer shall not be made pursuant to Section 4.11(a) (collectively,
the “ST Excluded Employees”), (ii) identify such other employees of Intel and ST
who shall be offered Numonyx Allocated Positions and (iii) avoid any transfer of
employees to Holdings or any of its Subsidiaries in excess of the number of
employees reasonably necessary to operate the Numonyx Business at the Closing.
     (c) Executive Agreements. Intel, ST and the FP Parties agree to recommend
to Holdings that, prior to the Closing, Holdings and its Subsidiaries should
(i) negotiate in good faith offers of employment with the individuals identified
in Schedule 4.11(c) of each of the Intel Master Agreement Disclosure Letter and
ST Master Agreement Disclosure Letter for the positions identified on such
Schedule; and (ii) adopt and execute employment and severance agreements with
such individuals in substantially the forms attached to Schedule 4.11(c) to each
of the Master Agreement Disclosure Letters, to be effective on the later of
(i) the Closing Date as of the Effective Time, or (ii) such later date as may
reasonably be agreed by Holdings, Intel, ST, and the FP Parties. 
     (d) Employee Information and Access. Each of Intel and ST agrees to provide
to each other and to the FP Parties and Holdings and its Subsidiaries certain
general information concerning their respective compensation and benefit
programs and specific information relating to individual Business Employees,
subject to Applicable Law and, to the extent required, any such employee’s
proper consent, solely for the purpose of Numonyx or its Subsidiaries
formulating offers of employment to such employees; provided, however, that
neither Intel nor ST will make personnel records available for inspection or
copying except with respect to Intel Transferred Employees who are employed by
an Intel Transferred Entity as of the Closing Date and ST Transferred Employees
who are employed by an ST Transferred Entity as of the Closing Date.
     (e) Equity Plan. The Parties shall cause Holdings to implement the Equity
Plan at or prior to the Closing.
     4.12 Additions to and Modifications of Schedules.
     (a) Unless otherwise agreed by the Parties, if on any date on or prior to
the date two Business Days prior to the Closing Date (the “Determination Date”),
any of the information provided by Intel in any of the Specified Intel Schedules
or by ST in any of the Specified ST Schedules, as the case may be, is not true,
accurate and complete in all material respects on and as of such date, the Party
that provided such schedule shall be entitled to amend such schedule to make
additions to or modifications of such schedule necessary to make the information
set forth therein true, accurate and complete in all material respects and shall
promptly deliver such amended schedule to the other Party, and such schedule
shall be deemed amended to reflect such additions and modifications for all
purposes. If any of the Specified Intel Representations made by Intel, the
Specified ST Representations made by ST, or the Specified Holdings
Representations made by Holdings or Numonyx, as the case may be, would not be
true, accurate and complete in all material respects on and as of the Closing
Date unless additional information with respect thereto were set forth in a new
schedule not previously included

23



--------------------------------------------------------------------------------



 



in the applicable Disclosure Letter, such Party shall be entitled to amend such
Disclosure Letter to add such new schedule, and shall promptly deliver such new
schedule to the other Party, which schedule shall thereupon be deemed to be a
part of such Disclosure Letter for all purposes.
     (b) On the Determination Date, each of Intel and ST may, but shall not be
obligated to, (i) amend and deliver to Holdings and Numonyx any schedule to the
Intel ATA Disclosure Letter or ST ACA Disclosure Letter, as applicable, upon
which any Intel Transferred Assets or ST Transferred Assets described in
Section 2.1 (and to the extent of such amendments, any Liabilities associated
with such Intel Transferred Assets or ST Transferred Assets that would be Intel
Transferred Liabilities or ST Transferred Liabilities under Section 2.3 of the
Intel Asset Transfer Agreement or ST Asset Contribution Agreement, as the case
may be, including Liabilities under any Intel Transferred Contract or ST
Transferred Contract included in such amendment, shall be Intel Transferred
Liabilities or ST Transferred Liabilities, as applicable) of each of the Intel
Asset Transfer Agreement and the ST Asset Contribution Agreement are listed or
identified, and (ii) deliver any such new schedule to the Intel ATA Disclosure
Letter or ST ACA Disclosure Letter, as applicable, upon which any Intel
Transferred Assets or ST Transferred Assets described in Section 2.1 (and to the
extent of such amendments, any Liabilities associated with such Intel
Transferred Assets or ST Transferred Assets that would be Intel Transferred
Liabilities or ST Transferred Liabilities under Section 2.3 of the Intel Asset
Transfer Agreement or ST Asset Contribution Agreement, as the case may be,
including Liabilities under any Intel Transferred Contract or ST Transferred
Contract included in such amendment, shall be Intel Transferred Liabilities or
ST Transferred Liabilities, as applicable) of each of the Intel Asset Transfer
Agreement and the ST Asset Contribution Agreement are listed or identified, if
Intel or ST, as the case may be, in its sole discretion, determines that such
amendments will provide greater assurances that the representations made by
Intel in Section 3.17 (Intel Transferred Assets) of the Intel Asset Transfer
Agreement and by ST in Section 3.17 (ST Transferred Assets) of the ST Asset
Contribution Agreement, respectively, are accurate on the Closing Date, or in
order that each such schedule shall more accurately reflect the removal of any
assets or Liabilities on any such schedule which have, in the ordinary course of
the Intel Business or the ST Business, as the case may be, ceased to exist or
which have been disposed of or extinguished by the Intel Business or the ST
Business in accordance with Section 4.9 and Section 4.10, respectively, as
applicable, in the ordinary course of business between the Signing Date (or, if
such schedule was prepared as of an earlier date, such earlier date) and the
Determination Date.
     (c) On or within 30 days after the Closing Date, each of Intel and ST may
(i) further amend and deliver to Holdings and Numonyx any schedule to the Intel
ATA Disclosure Letter or ST ACA Disclosure Letter, as applicable, upon which any
Intel Transferred Assets or ST Transferred Assets described in Section 2.1 (and
to the extent of such amendments, any Liabilities associated with such Intel
Transferred Assets or ST Transferred Assets that would be Intel Transferred
Liabilities or ST Transferred Liabilities under Section 2.3 of the Intel Asset
Transfer Agreement or ST Asset Contribution Agreement, as the case may be,
including Liabilities under any Intel Transferred Contract or ST Transferred
Contract included in such amendment, shall be

24



--------------------------------------------------------------------------------



 



Intel Transferred Liabilities or ST Transferred Liabilities, as applicable) of
each of the Intel Asset Transfer Agreement and the ST Asset Contribution
Agreement are listed or identified, and (ii) deliver any such new schedule to
the Intel ATA Disclosure Letter or ST ACA Disclosure Letter, as applicable, upon
which any Intel Transferred Assets or ST Transferred Assets described in
Section 2.1 (and to the extent of such amendments, any Liabilities associated
with such Intel Transferred Assets or ST Transferred Assets that would be Intel
Transferred Liabilities or ST Transferred Liabilities under Section 2.3 of the
Intel Asset Transition Agreement or ST Asset Contribution Agreement, as the case
may be, including Liabilities under any Intel Transferred Contract or ST
Transferred Contract included in such amendment, shall be Intel Transferred
Liabilities or ST Transferred Liabilities, as applicable) of each of the Intel
Asset Transfer Agreement and the ST Asset Contribution Agreement are listed or
identified, if Intel or ST, as the case may be, in its sole discretion,
determines that such amendments will provide greater assurances that the
representations made by Intel in Section 3.17 (Intel Transferred Assets) of the
Intel Asset Transfer Agreement and by ST in Section 3.17 (ST Transferred Assets)
of the ST Asset Contribution Agreement, respectively, are accurate as of the
Closing Date, or in order that, each such schedule shall more accurately reflect
the removal of any assets or Liabilities on any such schedule which have, in the
ordinary course of the Intel Business or the ST Business, as the case may be,
ceased to exist or which have been disposed of or extinguished by the Intel
Business or the ST Business, as applicable, in the ordinary course of business
between the Determination Date (or, if such schedule was prepared as of an
earlier date, such earlier date) and the Closing Date in accordance with
Section 4.9 and Section 4.10, respectively.
     (d) For any additions or modifications made by a Party (i) to correct
inaccuracies of the Specified Intel Representations or Specified ST
Representations, as the case may be (including those representations and
warranties which are expressed with respect to a date prior to the Signing Date)
for facts, events or circumstances occurring prior to or existing on and as of
the Signing Date, and, in the case of a representation or warranty made to the
Knowledge of a Party, of which such Party had Knowledge on and as of the Signing
Date, (ii) to reflect any facts, events or circumstances which resulted from a
breach of Section 4.9 or Section 4.10 hereof, as applicable, or (iii) to update,
correct or otherwise modify any of the representations set forth in Section 3.2
(Authorization and Enforceability), Section 3.4 (Non-contravention), Section 3.7
(Litigation), Section 3.9 (Compliance with Applicable Laws), Section 3.10 (Tax
Matters), Section 3.11 (Intellectual Property), Section 3.13 (Financial
Information), Section 3.14 (Absence of Certain Changes), Section 3.17 (Intel
Transferred Assets or ST Transferred Assets, as applicable), Section 3.20
(Inventories), Section 3.21 (Advisory Fees), Section 3.22 (Transferred Entities
and Transferred Interests) and Section 3.23 (Investment Representations) of the
Intel Asset Transfer Agreement or ST Asset Contribution Agreement, then in each
such case, Holdings and its Subsidiaries shall be entitled to indemnification
therefor pursuant to, and subject to the limitations set forth in, Article VI of
the Intel Asset Transfer Agreement or ST Asset Contribution Agreement, as
applicable, to the same extent as if such additions and modifications had not
been made.
     (e) Notwithstanding anything in this Agreement to the contrary, any
addition or modification to the Specified Intel Schedules and/or the Specified
ST Schedules shall be

25



--------------------------------------------------------------------------------



 



disregarded for purposes of determining whether (i) the conditions set forth in
Section 5.1(a) (Performance by ST) shall have been satisfied in respect of the
representations and warranties set forth in Section 3.14(i) (Absence of Certain
Changes) of the ST Asset Contribution Agreement, (ii) the conditions set forth
in Section 5.2(a) (Performance by Intel) shall have been satisfied in respect of
the representations and warranties set forth in Section 3.14(i) (Absence of
Certain Changes) of the Intel Asset Transfer Agreement, and (iii) the conditions
set forth in Section 5.3(a) (Performance by Intel) and Section 5.3(b)
(Performance by ST) shall have been satisfied in respect of the representations
and warranties set forth in Section 3.14(i) of the ST Asset Contribution
Agreement or Section 3.14(i) of the Intel Asset Transfer Agreement.
     (f) Other than as set forth in Section 4.12(a), (b), (c), and (d) without
the consent of the other Party or Parties, as applicable, no Party may make any
changes, supplements, amendments or modifications to any Disclosure Letter with
respect to any fact, event or circumstance occurring after the Signing Date.
     4.13 Third Party Appraisal and Allocation; Dutch Auditors.
     (a) As soon as practicable but no later than 20 days following the Signing
Date, ST shall identify to Intel three “internationally-recognized” firms, at
least two of which are “Big 4” firms reasonably believed not to have a conflict
of interest; and (b) as soon as reasonably practicable, but no later than
10 days after the receipt of the names, Intel, in its sole discretion, shall
select one of the firms (the “Third Party Appraisal Firm”) for each of Intel and
ST to retain to perform the Third Party Appraisals.
     (b) Intel and ST shall each select an office of the Third Party Appraisal
Firm that will jointly: (i) value Holdings’ and its Subsidiaries’ net assets;
and (ii) allocate the value of Holdings’ and its Subsidiaries’ net assets to
Holdings’ individual assets and liabilities, in accordance with GAAP, which
allocation shall become Holdings’ opening consolidated balance sheet.
     (c) Each Party agrees to pursue and timely obtain, or to cause Holdings or
its Affiliates to pursue and timely obtain, such auditor’s certificates pursuant
to article 2.204b and 2.204c (as applicable) of the Dutch Civil Code as are
required to give effect to the transactions contemplated in this Agreement and
the other Transaction Documents.
     4.14 Notices of Certain Intel Events. Intel shall promptly notify ST and
the FP Parties of:
     (a) any notice or other communication from any Person alleging the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement or the Intel Asset Transfer Agreement to the
extent such consent would have been required to have been disclosed on
Schedule 3.8(b) of the Intel ATA Disclosure Letter;
     (b) any notice or other communication from any Governmental Authority
regarding any material Governmental Approval in connection with the transactions
contemplated by this Agreement;

26



--------------------------------------------------------------------------------



 



     (c) any Claims, investigations or Proceedings commenced or, to its
Knowledge, threatened against, relating to or involving or otherwise affecting
Intel or the Intel Business that, if pending on the Signing Date, would have
been required to have been disclosed pursuant to Section 3.7 (Litigation) of the
Intel Asset Transfer Agreement or that challenge or in any manner seek to
prohibit the transactions contemplated hereby or the consummation of the
Closing; and
     (d) any damage, destruction or other casualty loss that is material to the
Intel Transferred Assets, taken as a whole;
     provided, however, that the delivery of any notice pursuant to this
Section 4.14 shall not limit or otherwise affect the remedies available to
Holdings or Numonyx under the Intel Asset Transfer Agreement.
     4.15 Notices of Certain ST Events. ST shall promptly notify Intel and the
FP Parties of:
     (a) any notice or other communication from any Person alleging the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement or the ST Asset Contribution Agreement to the
extent such consent would have been required to have been disclosed on
Schedule 3.8(b) of the ST ACA Disclosure Letter;
     (b) any notice or other communication from any Governmental Authority
regarding any material Governmental Approval in connection with the transactions
contemplated by this Agreement;
     (c) any Claims, investigations or Proceedings commenced or, to its
Knowledge, threatened against, relating to or involving or otherwise affecting
ST or the ST Business that, if pending on the Signing Date, would have been
required to have been disclosed pursuant to Section 3.7 (Litigation) of the ST
Asset Contribution Agreement or that challenge the consummation of the
transactions contemplated hereby or thereby;
     (d) any damage, destruction or other casualty loss that is material to the
ST Transferred Assets, taken as a whole;
     provided, however, that the delivery of any notice pursuant to this
Section 4.15 shall not limit or otherwise affect the remedies available to
Holdings or Numonyx under the ST Asset Contribution Agreement.

27



--------------------------------------------------------------------------------



 



     4.16 Holdings and Numonyx Formation and Preparation. As soon as reasonably
practicable following the expiration or termination of the waiting period (and
any extension thereof) applicable to the consummation of the transactions
contemplated hereby under the HSR Act and any other applicable similar merger
notification laws or regulations of foreign Governmental Authorities, the
Parties hereto shall take any and all actions necessary in order to incorporate
Holdings as a private company with limited liability organized under the laws of
The Netherlands and prepare Holdings and Numonyx to commence their respective
operations immediately following the Closing, including to:
     (a) cause a civil law notary (i) to execute a deed of incorporation in a
form reasonably agreed by the Parties (the “Holdings Deed of Incorporation”) in
which the Parties each shall be named as joint incorporators of Holdings,
(ii) to register Holdings with the Dutch Trade Register and (iii) to execute
deed(s) of issuance of shares in Holdings’ capital, which shall reflect the
shareholdings of the Parties in Holdings in the following manner: ST 48.58%,
Intel 45.10% and, FP, in the aggregate, 6.32%, and (iv) take all other actions
reasonably necessary in connection therewith;
     (b) provide the initial capitalization to Holdings as provided in the
Holdings Deed of Incorporation, which capitalization shall be at least equal to
the minimum capitalization provided by the laws of The Netherlands, in the
respective percentages as provided in subsection (a) above;
     (c) cause a civil law notary (i) to execute a Numonyx deed of incorporation
in a form reasonably agreed by the Parties (the “Numonyx Deed of Incorporation”)
in which a nominee (which shall be Freeland Corporate Advisors NV) of the
Parties shall be named as incorporator of Numonyx, (ii) to register Numonyx with
the Dutch Trade Register, (iii) take receipt of a fully executed deed of
transfer of all shares of Numonyx owned by such nominee to Holdings,
(iv) register the transfer of the shares from the nominee to Holdings with the
Dutch Trade Register and in share registry of Numonyx and (v) take all other
actions reasonably necessary in connection therewith;
     (d) arrange for the nominee to provide the initial capitalization to
Numonyx as provided in the Numonyx Deed of Incorporation, which capitalization
shall be at least equal to the minimum capitalization provided by the laws of
The Netherlands, and for payment by Holdings to the nominee in exchange for the
transfer of shares of Numonyx from such nominee to Holdings;
     (e) establish upon incorporation of Numonyx and transfer of shares to
Holdings, the Management Board of Numonyx which shall, prior to the Closing,
have a sole Managing Director who shall be Holdings;
     (f) cause Holdings to purchase and maintain directors and officers
insurance for Holdings and its Subsidiaries as required by Section 6.9 of the
Securityholders’ Agreement;
     (g) establish upon incorporation of Holdings the Management Board of
Holdings which shall, prior to the Closing, have a sole Managing Director, who
shall be

28



--------------------------------------------------------------------------------



 



FP Co. or such other Person designated by the Parties; provided that neither FP
Co. nor such other Person designed by the Parties shall, in its capacity as the
Managing Director of Holdings (which in turn shall be managing director of
Numonyx), cause Holdings or Numonyx to take any action or execute any agreement
or document that is not contemplated by this Agreement unless each of Intel and
ST, and, if such other Person designated by the Parties is Managing Director, FP
Co., shall consent thereto in writing, and in no event shall Holdings or Numonyx
conduct operations or engage in the conduct of any business prior to the Closing
except as contemplated herein; provided, further, that each of Intel and ST
shall advance 50% of all costs or expenses incurred by or on behalf of the
Managing Director on behalf of or for the benefit of Holdings in the performance
of the activities set forth in this Section 4.16 prior to the Closing, and
immediately after the Closing, Holdings shall reimburse Intel and ST for all
amounts so advanced; provided, further that prior to the Closing, to the maximum
extent permitted by Applicable Law, the Managing Director of Holdings shall not
be personally liable for any obligations of Holdings and ST and Intel shall each
indemnify the Managing Director and (if applicable) its directors, officers,
employees and agents, solely in respect of actions in its capacity as sole
Managing Director (the “Indemnified Persons”) against 50% of all Losses
resulting from or arising out of, and shall hold the Indemnified Persons
harmless from, any action taken or any failure to take any action at or prior to
the Closing; provided, however, that no indemnification shall be provided to any
Indemnified Person for a Loss if such Loss resulted primarily from any action
not permitted by this Agreement or approved by Intel and ST and, if such other
Person designated by the Parties is Managing Director, FP or resulted primarily
from an act of fraud, dishonesty or other willful misconduct by an Indemnified
Person; provided, further, that to the extent permitted by Applicable Law, 50%
of all expenses (including legal fees) actually and reasonably incurred by an
Indemnified Person in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by each of ST and Intel prior to the final
disposition of such claim upon receipt by ST and Intel of an undertaking by or
on behalf of an Indemnified Person to repay such amount if it shall be
determined that the Indemnified Person is not entitled to be indemnified
therefor pursuant to this Section 4.16(g);
     (h) FP Co. or such other Person designated by the Parties, as the case may
be, shall, in its capacity as Managing Director of Holdings (which in turn shall
be managing director of Numonyx), cause Holdings or Numonyx, respectively, to
take all actions required by this Agreement to be taken by Holdings or Numonyx,
respectively, prior to the Closing and any other such actions as are reasonably
necessary to consummate the transactions contemplated by this Agreement and the
other Transaction Documents;
     (i) vote at a general meeting of shareholders of Holdings the shares of
which such Party is the registered holder or for which such Party shall
otherwise have the ability to control or direct the voting thereof at any such
general meeting of shareholders, or execute a written resolution with respect to
such shares, in favor of any resolution required by or necessary pursuant to the
Transaction Documents to effect the Closing; provided, that the foregoing shall
not require any Party to waive any right that such Party has under any
Transaction Document, or to consent (or withhold its consent) to any waiver
requested by any party under any Transaction Document;

29



--------------------------------------------------------------------------------



 



     (j) FP Co. or such other Person designated by the Parties, as the case may
be, shall, in its capacity as Managing Director, adopt any resolution required
or necessary to be adopted by Holdings or Numonyx to effect the Closing, to the
extent required by Applicable Law;
     (k) cause Holdings or Numonyx to organize such Subsidiaries as reasonably
requested by the Parties;
     (l) cause Holdings or Numonyx to open bank accounts as reasonably requested
by any Party in order to facilitate the actions set forth herein and to carry
out the transactions contemplated by the Transaction Documents;
     (m) cause Holdings to execute and deliver the Intel Option to Intel or a
Subsidiary of Intel prior to the Closing Date;
     (n) cause Holdings and its Affiliates to execute each Transaction Document
to which Holdings or its Affiliates, respectively, is to become a party as well
as any other instruments, certificates, authorizations and other documents or
papers required to be executed and delivered by Holdings or its Affiliates,
respectively, on or before the Closing;
     (o) cause Holdings to execute any waivers or consents, including in
connection with the waiver of closing conditions as set forth in the Transaction
Documents, (i) with respect to any obligation or duty of ST, if Intel and FP Co.
each consents in writing to Holdings granting such waiver or consent, (ii) with
respect to any obligation or duty of Intel, if ST and FP Co. each consents in
writing to Holdings granting such waiver or consent, and (iii) with respect to
any obligation or duty of the FP Parties, if Intel and ST each consents in
writing to Holdings granting such waiver or consent; provided, further, that
Holdings shall refrain from executing or otherwise granting any waiver or
consent without the prior written consent of the Parties as set forth in the
preceding clause; and
     (p) cause Holdings and its Affiliates, as applicable, to take all actions
set forth in Section 2.10 (Deliveries by Holdings) of the Intel Asset Transfer
Agreement and Section 2.10 (Deliveries by Holdings) of the ST Asset Contribution
Agreement;
     provided that, in addition to the provisions set forth above in this
Section 4.16, the Parties shall use reasonable efforts to prevent Holdings and
its Affiliates from taking any actions not set forth above without the prior
consent of each of the Parties, which consent shall not be unreasonably withheld
or delayed.
     4.17 Holdings and Numonyx Tax Elections. The Parties agree that, unless
Intel otherwise directs, (a) the organizational documents of Holdings shall
authorize Holdings to elect, and Holdings will elect, effective upon its
formation, to be treated as a partnership for U.S. income tax purposes, and
(b) Numonyx will elect, effective upon its formation, to be treated as a
disregarded entity for U.S. income tax purposes, and the Parties shall cooperate
as reasonably requested by Intel (including by executing any such election) in
order to effectuate such elections. The Parties acknowledge that any such
election shall be filed on Internal Revenue Service Form 8832 (or any successor
form) no later than 75 days after the formation under Dutch

30



--------------------------------------------------------------------------------



 



law of Holdings or Numonyx, as the case may be. The Parties further agree that
they will notify Intel prior to the direct or indirect acquisition or formation
by Holdings or its Subsidiaries of any entity that will become a Subsidiary of
Holdings, and shall cooperate as Intel may request to cause any such entity to
be an “eligible entity” as defined in U.S. Treasury
Regulation Section 301.7701-3(a) and to elect such tax status with respect to
such entity (either as a disregarded entity, partnership or corporation) for
U.S. federal income tax purposes as Intel may request, effective as of the date
of formation of such entity unless otherwise requested by Intel.
     4.18 Holdings Closing Reorganization. On or immediately prior to the
Closing Date, the Parties shall cause Holdings to take or cause Numonyx to take
the actions contemplated by Schedule 4.18 to each Master Agreement Disclosure
Letter.
     4.19 Cooperation with Financing. Each Party shall, and shall cause its
Subsidiaries, and cause Holdings and its Subsidiaries, and their respective
appropriate representatives to, provide, reasonable cooperation in connection
with the arrangement of the Contemplated Financing and the Contributor Financing
as may be reasonably requested by any other Party, including, using reasonable
efforts to: (a) provide due diligence materials to the Numonyx Lenders or other
potential financing sources for the Contemplated Financing or Contributor
Financing; (b) assist Holdings and its Subsidiaries and their financing sources
in the preparation, if applicable, of an offering document for such Contemplated
Financing and materials for rating agency presentations; (c) cooperate with the
marketing efforts of Holdings and its Subsidiaries and their financing sources
for such Contemplated Financing; (d) provide such other documents as may be
reasonably requested by Holdings and its Subsidiaries; and (e) facilitate the
pledge of collateral owned by Holdings or its Subsidiaries to secure the
Contemplated Financing at and after the Effective Time.
     4.20 Environmental Consultants. As promptly as practicable (but in no event
later than 40 days) after the Signing Date, (a) Intel shall select and engage
the Environmental Consultant to conduct the ST Environmental Reports and (b) ST
shall select and engage the Environmental Consultant to conduct the Intel
Environmental Reports.
     4.21 Hynix JV Matters. As soon as practicable following the Signing Date,
ST shall agree to maintain such minimum ownership interest in Holdings for such
minimum period of time (not to exceed two years) as Hynix may reasonably require
in order for Numonyx to be a “Designated Third Party” for purposes of the
agreements set forth in both (a) that certain letter agreement between Hynix and
ST dated March 23, 2007 amending the Joint Venture Agreement, dated as of
November 16, 2004 (as supplemented and amended by letter agreements dated
April 8, 2005, April 19, 2005, April 27, 2005 and June 10, 2005) of the Hynix JV
and (b) the Agreement on the Amendment of the Articles of Association of the
Hynix JV between Hynix and ST dated March 23, 2007.
     4.22 Facility Transfer Term Sheets.
     (a) Intel shall, and shall cause its Subsidiaries to, effect the transfer
of the Intel Transferred Real Property at the Closing in accordance with the
terms of the Intel Facility Transfer Term Sheets attached to Schedule 4.22(a) of
the Intel Master Agreement Disclosure Letter, subject to the terms and
conditions thereof.

31



--------------------------------------------------------------------------------



 



     (b) ST shall, and shall cause its Subsidiaries to, effect the transfer of
the ST Transferred Real Property at the Closing in accordance with the terms of
the ST Facility Transfer Term Sheets attached to Schedule 4.22(b) of the ST
Master Agreement Disclosure Letter, subject to the terms and conditions thereof.
     4.23 Governmental Consents. From the Signing Date until the earlier of the
Closing Date or the date upon which this Agreement is terminated in accordance
with Section 6.1(c), Intel shall, and shall cause its Subsidiaries to, use
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things necessary on their part to obtain the
Governmental Consents on the terms and conditions that satisfy the requirements
set forth in Schedule 5.1(f) of the Intel Master Agreement Disclosure Letter and
Schedule 5.2(f) of the ST Master Agreement Disclosure Letter as soon as
reasonably practicable, including preparing and filing as soon as reasonably
practicable all documentation to effect all necessary notices, reports and other
filings.
     4.24 Release of Liens. On the Closing Date, the Intel Transferors and ST
Transferors shall deliver the Intel Transferred Assets and ST Transferred
Assets, respectively, to Holdings and its Subsidiaries free and clear of Liens,
other than Permitted Liens, except as otherwise provided in the Intel Asset
Transfer Agreement and the ST Asset Contribution Agreement.
     4.25 ST Litigation. ST shall be financially responsible for any and all
costs and liabilities, including but not limited to license fees, royalties, and
damages awarded by a court or administrative agency, that accrue in or as a
result of Proceedings with respect to ST Products imported, used or sold prior
to the Effective Time. Holdings and its Subsidiaries shall be financially
responsible for any and all costs and liabilities, including but not limited to
license fees, royalties, and damages awarded by a court or administrative
agency, that accrue in or as a result of Proceedings with respect to ST Products
imported, used or sold by Holdings or any of its Subsidiaries on or subsequent
to the Effective Time. Notwithstanding the above, each Party shall be
responsible for their respective legal fees and associated costs related to such
Proceedings regardless of when incurred.
     4.26 Intel Litigation. Intel shall be financially responsible for any and
all costs and liabilities, including but not limited to license fees, royalties,
and damages awarded by a court or administrative agency, that accrue in or as a
result of Proceedings with respect to Intel Products imported, used or sold
prior to the Effective Time. Holdings and its Subsidiaries shall be financially
responsible for any and all costs and liabilities, including but not limited to
license fees, royalties, and damages awarded by a court or administrative
agency, that accrue in or as a result of Proceedings with respect to Intel
Products imported, used or sold by Holdings or any of its Subsidiaries on or
subsequent to the Effective Time. Notwithstanding the above, each Party shall be
responsible for their respective legal fees and associated costs related to such
Proceedings regardless of when incurred.
     4.27 Confidentiality Agreements. As soon as reasonably practicable prior to
the Closing, the Parties shall cause Holdings, on behalf of itself and its
Subsidiaries, to become a party to each of the Confidentiality Agreements to
which it is contemplated to be a party.

32



--------------------------------------------------------------------------------



 



     4.28 Further Assurances. Each Party agrees to execute and deliver, or cause
to be executed and delivered, such other documents, certificates, agreements and
other writings and to take, or cause to be taken, such other commercially
reasonable actions as may be necessary or desirable in order to consummate or
implement expeditiously the transactions contemplated by this Agreement.
ARTICLE V
CONDITIONS TO CLOSING
     5.1 Conditions to Obligations of Intel. The obligations of Intel to
consummate the Closing are subject to the satisfaction or waiver of each of the
following conditions:
     (a) Performance by ST. (i) ST shall have performed and satisfied in all
material respects its obligations and covenants hereunder to the extent such
obligations and covenants are required to be performed and satisfied by it on or
prior to the Closing Date, (ii) the representations and warranties of ST
contained in Section 3.2 shall be true and correct at and as of the Closing as
if made at and as of the Closing Date (rather than at and as of the Signing
Date); provided, however, that those representations and warranties set forth in
Sections 3.1 — 3.24 of the ST Asset Contribution Agreement (incorporated herein
by reference) and which within such sections address matters only as of a
certain date specific shall be true and correct as of such certain date),
except, in any case, for failures of such representations and warranties
(disregarding any materiality or ST Material Adverse Effect qualifications
contained in any such representation or warranty) to be true and correct that
have not had and would not reasonably be expected to have an ST Material Adverse
Effect, and (iii) Holdings shall have received a certificate signed by a duly
authorized executive officer of ST to the foregoing effect.
     (b) Performance by the FP Parties. (i) Each of the FP Parties shall have
performed and satisfied in all material respects its obligations and covenants
hereunder to the extent such obligations and covenants are required to be
performed and satisfied by it on or prior to the Closing Date, (ii) the
representations and warranties of the FP Parties contained in Section 3.3 shall
be true and correct at and as of the Closing as if made at and as of such date
(other than those representations and warranties which address matters only as
of a certain date which shall be true and correct as of such certain date),
except, in any case, for failures of such representations and warranties
(disregarding any materiality or FP Material Adverse Effect qualifications
contained in any such representation or warranty) to be true and correct that
have not had and would not reasonably be expected to have an FP Material Adverse
Effect, and (iii) Holdings shall have received a certificate signed by a duly
authorized executive officer of each of the FP Parties to the foregoing effect.
     (c) No Violation. No Governmental Authority shall have enacted, issued,
promulgated or entered any Applicable Law which is in effect on the Closing Date
which has or would have the effect of prohibiting, restraining or enjoining the
consummation of the transactions contemplated by this Agreement. No temporary
restraining order, preliminary or permanent injunction, cease and desist order
or other order issued by any court or other Governmental Authority that has the
effect of making the transactions

33



--------------------------------------------------------------------------------



 



contemplated hereby illegal or otherwise prohibiting consummation of the
transfers contemplated hereby or the consummation of the Closing, or imposing
upon Intel material fines or penalties in respect thereof, shall be in effect as
of the Closing Date, and there shall be no pending or threatened actions or
proceedings by any Governmental Authority (or determinations by any Governmental
Authority) challenging or in any manner seeking to prohibit the transfer
contemplated hereby or the consummation of the Closing.
     (d) Transaction Documents. Each of ST, the FP Parties, Holdings and Numonyx
(and each of their respective Affiliates) shall have executed and delivered to
Intel each Transaction Document to which each of them, respectively, is a party.
     (e) Governmental Approvals. The waiting period (and any extension thereof)
applicable to the consummation of the transactions contemplated hereby under the
HSR Act shall have expired or been terminated, and any waiting period (and any
extension thereof) under any other applicable similar merger notification laws
or regulations of foreign Governmental Authorities shall have expired or been
terminated. Any Governmental Approvals required under any such laws or
regulations in connection with the consummation of the transactions contemplated
hereby shall have been obtained.
     (f) Consents. Intel shall have received the Consents identified on
Schedule 5.1(f) of the Intel Master Agreement Disclosure Letter on terms and
conditions that satisfy the requirements set forth in Schedule 5.1(f) of the
Intel Master Agreement Disclosure Letter.
     (g) No ST Material Adverse Effect. There shall not have occurred since the
Signing Date any ST Material Adverse Effect that is continuing, and Holdings
shall have received a certificate signed by a duly authorized executive officer
of ST to the foregoing effect.
     (h) Audited Financial Statements. ST shall have delivered to Intel audited
statements of revenue and direct expenses for the ST Business for the years
ended December 31, 2005 and December 31, 2006, and the following balance sheet
captions: accounts receivable, inventories, fixed assets, intangible assets and
equity investments, as of December 31, 2005 and December 31, 2006 and related
notes to these statements. The financial statements shall be prepared to report
the ST Business as it has been reported in ST’s consolidated financial
statements applying GAAP and following the presentation basis adopted by ST in
its consolidated financial statements, consistently applied (collectively, “ST
Business Audited Financial Statements”).
     (i) Contemplated Financing; Contributor Financing. The Contemplated
Financing shall have been provided to Holdings or one or more of its
Subsidiaries; provided that the Contemplated Financing and the Contributor
Financing do not, in the aggregate, result in Holdings and its Subsidiaries
having more than $875,000,000 of aggregate Indebtedness outstanding as of the
Closing.

34



--------------------------------------------------------------------------------



 



     (j) Dutch Auditor’s Certificates. Each Party (and its Affiliates), as
applicable, shall have obtained such auditor’s certificate(s) pursuant to
article 2:204b or 2:204c (as applicable) of the Dutch Civil Code as are required
to give effect to the transactions contemplated in this Agreement and the other
Transaction Documents.
     (k) Minimum Cash. On the Closing Date, following payment by Holdings and
its Subsidiaries of any fees and expenses incurred by Holdings or any of its
Subsidiaries in connection with the Closing of the Transactions contemplated
hereby and the Contemplated Financing, but in any event not including (i) the
costs set forth in Section 4.16(g), (ii) the costs incurred as reimbursement
obligations by Holdings or its Subsidiaries pursuant to the Infrastructure
Procurement Agreement, (iii) any fees and expenses to be paid to the FP Parties
in excess of $7,000,000, and (iv) any fees and expenses to be paid to the
Contemplated Financing Lenders in excess of $5,800,000, but only to the extent
such excess is equal to or less than $7,500,000, Holdings and its Subsidiaries,
in the aggregate, shall have on hand at least $585,000,000 in Cash and Cash
Equivalents.
     5.2 Conditions to Obligations of ST. The obligations of ST to consummate
the Closing are subject to the satisfaction or waiver of each of the following
conditions:
     (a) Performance by Intel. (i) Intel shall have performed and satisfied in
all material respects its obligations and covenants hereunder to the extent such
obligations and covenants are required to be performed and satisfied by it on or
prior to the Closing Date, (ii) the representations and warranties of Intel
contained in Section 3.1 shall be true and correct at and as of the Closing as
if made at and as of the Closing Date (rather than at and as of the Signing
Date); provided, however, that those representations and warranties set forth in
Sections 3.1 — 3.24 of the Intel Asset Transfer Agreement (incorporated herein
by reference) and which within such sections address matters only as of a
certain date specific shall be true and correct as of such certain date),
except, in any case, for failures of such representations and warranties
(disregarding any materiality or Intel Material Adverse Effect qualifications
contained in any such representation or warranty) to be true and correct that
have not had and would not reasonably be expected to have an Intel Material
Adverse Effect, and (iii) Holdings shall have received a certificate signed by a
duly authorized executive officer of Intel to the foregoing effect.
     (b) Performance by the FP Parties. (i) Each of the FP Parties shall have
performed and satisfied in all material respects its obligations and covenants
hereunder to the extent such obligations and covenants are required to be
performed and satisfied by it on or prior to the Closing Date, (ii) the
representations and warranties of the FP Parties contained in Section 3.3 shall
be true and correct at and as of the Closing as if made at and as of such date
(other than those representations and warranties which address matters only as
of a certain date which shall be true and correct as of such certain date),
except, in any case, for failures of such representations and warranties
(disregarding any materiality or FP Material Adverse Effect qualifications
contained in any such representation or warranty) to be true and correct that
have not had and would not reasonably be expected to have an FP Material Adverse
Effect, and (iii) Holdings shall

35



--------------------------------------------------------------------------------



 



have received a certificate signed by a duly authorized executive officer of
each of the FP Parties to the foregoing effect.
     (c) No Violation. No Governmental Authority shall have enacted, issued,
promulgated or entered any Applicable Law which is in effect on the Closing Date
which has or would have the effect of prohibiting, restraining or enjoining the
consummation of the transactions contemplated by this Agreement. No temporary
restraining order, preliminary or permanent injunction, cease and desist order
or other order issued by any court or other Governmental Authority that has the
effect of making the transactions contemplated hereby illegal or otherwise
prohibiting consummation of the transfers contemplated hereby or the
consummation of the Closing, or imposing upon ST material fines or penalties in
respect thereof, shall be in effect as of the Closing Date, and there shall be
no pending or threatened actions or proceedings by any Governmental Authority
(or determinations by any Governmental Authority) challenging or in any manner
seeking to prohibit the transfer contemplated hereby or the consummation of the
Closing.
     (d) Transaction Documents. Each of Intel, the FP Parties (and each of their
respective Affiliates), Holdings and Numonyx (and each of their Subsidiaries)
shall have executed and delivered to ST each Transaction Document to which each
of them, respectively, is a party.
     (e) Governmental Approvals. The waiting period (and any extension thereof)
applicable to the consummation of the transactions contemplated hereby under the
HSR Act shall have expired or been terminated, and any waiting period (and any
extension thereof) under any other applicable similar merger notification laws
or regulations of foreign Governmental Authorities shall have expired or been
terminated. Any Governmental Approvals required under any such laws or
regulations in connection with the consummation of the transactions contemplated
hereby shall have been obtained.
     (f) Consents. Intel shall have received the Consents identified on
Schedule 5.2(f) of the ST Master Agreement Disclosure Letter on terms and
conditions that satisfy the requirements set forth in Schedule 5.2(f) of the ST
Master Agreement Disclosure Letter.
     (g) No Intel Material Adverse Effect. There shall not have occurred since
the Signing Date any Intel Material Adverse Effect that is continuing, and
Holdings shall have received a certificate signed by a duly authorized executive
officer of Intel to the foregoing effect.
     (h) Audited Financial Statements. Intel shall have delivered to ST audited
statements of revenues and direct expenses for the Intel Business for the years
ended December 31, 2005 and December 30, 2006, and the following balance sheet
captions: accounts receivable, inventories, fixed assets and, if applicable,
other assets as of December 31, 2005 and December 30, 2006, and related notes to
these statements. The financial statements shall be prepared to report the Intel
Business as it has been reported in Intel’s consolidated financial statements
applying GAAP and following the

36



--------------------------------------------------------------------------------



 



presentation basis adopted by Intel in its consolidated financial statements,
consistently applied (collectively, “Intel Business Audited Financial
Statements”).
     (i) Contemplated Financing; Contributor Financing. The Contemplated
Financing shall have been provided to Holdings or one or more of its
Subsidiaries; provided that the Contemplated Financing and the Contributor
Financing do not, in the aggregate, result in Holdings and its Subsidiaries
having more than $875,000,000 of aggregate Indebtedness outstanding as of the
Closing.
     (j) Dutch Auditor’s Certificates. Each Party (and its Affiliates), as
applicable, shall have obtained such auditor’s certificate(s) pursuant to
article 2:204b or 2:204c (as applicable) of the Dutch Civil Code as are required
to give effect to the transactions contemplated in this Agreement and the other
Transaction Documents.
     (k) Minimum Cash. On the Closing Date, following payment by Holdings and
its Subsidiaries of any fees and expenses incurred by Holdings or any of its
Subsidiaries in connection with the Closing of the Transactions contemplated
hereby, but in any event not including (i) the costs set forth in
Section 4.16(g), (ii) the costs incurred as reimbursement obligations by
Holdings or its Subsidiaries pursuant to the Infrastructure Procurement
Agreement, (iii) any fees and expenses to be paid to the FP Parties in excess of
$7,000,000, and (iv) any fees and expenses to be paid to the Contemplated
Financing Lenders in excess of $5,800,000, but only to the extent such excess is
equal to or less than $7,500,000, Holdings and its Subsidiaries, in the
aggregate, shall have on hand at least $585,000,000 in Cash and Cash
Equivalents.
     5.3 Conditions to Obligations of the FP Parties. The obligations of the FP
Parties to consummate the Closing are subject to the satisfaction or waiver of
each of the following conditions:
     (a) Performance by Intel. (i) Intel shall have performed and satisfied in
all material respects its obligations and covenants hereunder to the extent such
obligations and covenants are required to be performed and satisfied by it on or
prior to the Closing Date, (ii) the representations and warranties of Intel
contained in Section 3.1 shall be true and correct at and as of the Closing as
if made at and as of the Closing Date (rather than at and as of the Signing
Date); provided, however, that those representations and warranties set forth in
Sections 3.1 — 3.24 of the Intel Asset Transfer Agreement (incorporated herein
by reference) and which within such sections address matters only as of a
certain date specific shall be true and correct as of such certain date),
except, in any case, for failures of such representations and warranties
(disregarding any materiality or Intel Material Adverse Effect qualifications
contained in any such representation or warranty) to be true and correct that
have not had and would not reasonably be expected to have an Intel Material
Adverse Effect, and (iii) Holdings shall have received a certificate signed by a
duly authorized executive officer of Intel to the foregoing effect.
     (b) Performance by ST. (i) ST shall have performed and satisfied in all
material respects its obligations and covenants hereunder to the extent such
obligations and covenants are required to be performed and satisfied by it on or
prior to the Closing

37



--------------------------------------------------------------------------------



 



Date, (ii) the representations and warranties of ST contained in Section 3.2
shall be true and correct at and as of the Closing as if made at and as of the
Closing Date (rather than at and as of the Signing Date); provided, however,
that those representations and warranties set forth in Sections 3.1 — 3.24 of
the ST Asset Contribution Agreement (incorporated herein by reference) and which
within such sections address matters only as of a certain date specific shall be
true and correct as of such certain date), except, in any case, for failures of
such representations and warranties (disregarding any materiality or ST Material
Adverse Effect qualifications contained in any such representation or warranty)
to be true and correct that have not had and would not reasonably be expected to
have an ST Material Adverse Effect, and (iii) Holdings shall have received a
certificate signed by a duly authorized executive officer of ST to the foregoing
effect.
     (c) No Violation. No Governmental Authority shall have enacted, issued,
promulgated or entered any Applicable Law which is in effect on the Closing Date
which has or would have the effect of prohibiting, restraining or enjoining the
consummation of the transactions contemplated by this Agreement. No temporary
restraining order, preliminary or permanent injunction, cease and desist order
or other order issued by any court or other Governmental Authority that has the
effect of making the transactions contemplated hereby illegal or otherwise
prohibiting consummation of the transfers contemplated hereby or the
consummation of the Closing, or imposing upon the FP Parties material fines or
penalties in respect thereof, shall be in effect as of the Closing Date, and
there shall be no pending or threatened actions or proceedings by any
Governmental Authority (or determinations by any Governmental Authority)
challenging or in any manner seeking to prohibit the transfer contemplated
hereby or the consummation of the Closing.
     (d) Transaction Documents. Each of Intel, ST, Holdings and Numonyx (and
each of their respective Affiliates) shall have executed and delivered to the FP
Parties each Transaction Document to which each of them, respectively, is a
party.
     (e) Governmental Approvals. The waiting period (and any extension thereof)
applicable to the consummation of the transactions contemplated hereby under the
HSR Act shall have expired or been terminated, and any waiting period (and any
extension thereof) under any other applicable similar merger notification laws
or regulations of foreign Governmental Authorities shall have expired or been
terminated. Any Governmental Approvals required under any such laws or
regulations in connection with the consummation of the transactions contemplated
hereby shall have been obtained.
     (f) No Intel Material Adverse Effect. There shall not have occurred since
the Signing Date any Intel Material Adverse Effect that is continuing, and
Holdings shall have received a certificate signed by a duly authorized executive
officer of Intel to the foregoing effect.
     (g) No ST Material Adverse Effect. There shall not have occurred since the
Signing Date any ST Material Adverse Effect that is continuing, and Holdings
shall have received a certificate signed by a duly authorized executive officer
of ST to the foregoing effect.

38



--------------------------------------------------------------------------------



 



     (h) Audited Financial Statements. Intel shall have delivered to FP Co. the
Intel Business Audited Financial Statements and ST shall have delivered to FP
Co. the ST Business Audited Financial Statements.
     (i) Contemplated Financing; Contributor Financing. The Contemplated
Financing shall have been provided to Holdings or one or more of its
Subsidiaries; provided that the Contemplated Financing and the Contributor
Financing do not, in the aggregate, result in Holdings and its Subsidiaries
having more than $875,000,000 of aggregate Indebtedness outstanding as of the
Closing.
     (j) Dutch Auditor’s Certificates. Each Party (and its Affiliates), as
applicable, shall have obtained such auditor’s certificate(s) pursuant to
article 2:204b or 2:204c (as applicable) of the Dutch Civil Code as are required
to give effect to the transactions contemplated in this Agreement and the other
Transaction Documents.
     (k) Minimum Cash. On the Closing Date, following payment by Holdings and
its Subsidiaries of any fees and expenses incurred by Holdings or any of its
Subsidiaries in connection with the Closing of the Transactions contemplated
hereby, but in any event not including (i) the costs set forth in
Section 4.16(g), (ii) the costs incurred as reimbursement obligations by
Holdings or its Subsidiaries pursuant to the Infrastructure Procurement
Agreement, (iii) any fees and expenses to be paid to the FP Parties in excess of
$7,000,000, and (iv) any fees and expenses to be paid to the Contemplated
Financing Lenders in excess of $5,800,000, but only to the extent such excess is
equal to or less than $7,500,000, Holdings and its Subsidiaries, in the
aggregate, shall have on hand at least $585,000,000 in Cash and Cash
Equivalents.
ARTICLE VI
TERMINATION
     6.1 Grounds for Termination. This Agreement may be terminated at any time
prior to the Closing:
     (a) by mutual written agreement of the Parties;
     (b) by written notice from any Party to the other Parties if:
     (i) the Closing has not been effected on or prior to the close of business
on the Termination Date; provided, however, that the right to terminate this
Agreement pursuant to this Section 6.1(b)(i) shall not be available to any Party
whose failure to fulfill any of its obligations contained in this Agreement has
been the cause of, or resulted in, the failure of the Closing to have occurred
on or prior to the aforesaid date;
     (ii) any Applicable Law shall be enacted or become applicable that makes
the transactions contemplated hereby or the consummation of any of the Closing
illegal or otherwise prohibited;

39



--------------------------------------------------------------------------------



 



     (iii) any judgment, injunction, order or decree enjoining any Party hereto
from consummating the transactions contemplated hereby or the Closing is
entered, and such judgment, injunction, order or decree shall become final and
nonappealable;
     (iv) any other Party is in material breach or material default of any
covenant contained herein or there are any inaccuracies or misrepresentations in
another Party’s representations or warranties herein (disregarding any
materiality or “Material Adverse Effect” qualifications contained in any such
representation or warranty) which have had, or if not cured prior to the Closing
Date would have, in the case of Intel, an Intel Material Adverse Effect, in the
case of ST, an ST Material Adverse Effect, or in the case of the FP Parties, an
FP Material Adverse Effect , as the case may be, and such breach or default,
shall not be cured or waived within 20 Business Days after written notice is
delivered by any of the non-breaching Parties specifying, in reasonable detail,
such claimed material breach or default and demanding its cure or satisfaction;
provided that if it is not reasonably practicable to cure such breach or default
within 20 Business Days but such breaching Party is using its commercially
reasonable efforts to promptly cure, then such Party shall have an additional 10
Business Days to cure the breach;
     6.2 Effect of Termination.
     (a) If this Agreement is terminated pursuant to Section 6.1(a), (b), or
(c), all obligations of the Parties hereunder (except for this Section 6.2,
Section 4.7 (Non-Solicitation of Employees) and Article VII (Miscellaneous))
shall terminate without Liability of any Party to any other Party and the
representations and warranties made herein shall not survive beyond a
termination of this Agreement. Nothing contained in this Section 6.2 shall
relieve any Party of Liability for any breach of any representation, warranty or
covenant contained in this Agreement that occurred prior to the date of
termination of this Agreement.
     (b) Intentionally Omitted.
     (c) If any termination of this Agreement prior to Closing is attributable
to a willful breach (i) by Intel of any representation or warranty of Intel
contained in this Agreement, in no event shall the Liability of Intel for such
breach to ST exceed $75,000,000 or of Intel to the FP Parties, collectively,
exceed $7,500,000 plus any additional expenses incurred by FP and its Affiliates
on behalf of Holdings as agreed by Intel, ST and Holdings after the Signing Date
for services described on Schedule 7.3 to each of the Master Agreement
Disclosure Letters, or (ii) by ST of any representation or warranty of ST
contained in this Agreement, in no event shall the Liability of ST for such
breach to Intel exceed $75,000,000 or of ST to the FP Parties, collectively,
exceed $7,500,000 plus any additional expenses incurred by FP and its Affiliates
on behalf of Holdings as agreed by Intel, ST and Holdings after the Signing Date
for services described on Schedule 7.3 to each of the Master Agreement
Disclosure Letters.

40



--------------------------------------------------------------------------------



 



     (d) Each of the Parties acknowledges that the agreements contained in this
Section 6.2 are an integral part of the transactions contemplated by this
Agreement and the other Transaction Documents.
     6.3 Termination of Representations and Warranties and Covenants Upon the
Closing. Except as otherwise provided pursuant to the Intel Asset Transfer
Agreement and the ST Asset Contribution Agreement including Section 5.18 (Master
Agreement Covenants) thereof, the representations and warranties of the Parties
contained in Article III of this Agreement, and the covenants contained in
Section 4.9 and Section 4.10 of this Agreement, shall terminate and be of no
further force or effect immediately upon the consummation of the Closing;
provided, however that the representations and warranties set forth in Sections
3.1(a), 3.2(a), and 3.3(a) (Existence and Good Standing), Sections 3.1(b),
3.2(b) and 3.3(b), (Authorization; Enforceability) and Sections 3.1(g), 3.2(g),
and 3.3(f) (Reliance) shall survive until the expiration of the applicable
statute of limitations; provided further that the covenant set forth in Section
4.5 shall survive for a period of 12 months after the Closing Date.
     6.4 Exclusive Remedy. The Parties hereby acknowledge and agree that
following the Closing, no Person other than Holdings and Numonyx shall have any
rights with respect to any breach of any of the representations or warranties
contained in Article III hereof or the covenants specified in Section 5.18
(Master Agreement Covenants) of each of the Intel Asset Transfer Agreement and
the ST Asset Contribution Agreement. Holdings’ and Numonyx’s sole remedy for any
such breach (a) by Intel, shall be pursuant to Article VI of the Intel Asset
Transfer Agreement and (b) by ST, shall be pursuant to Article VI of the ST
Asset Contribution Agreement.
ARTICLE VII
MISCELLANEOUS
     7.1 Notices. All notices and other communications pursuant to this
Agreement shall be in writing and shall be deemed given if delivered personally,
telecopied, sent by nationally-recognized overnight courier or mailed by U.S.
registered or certified mail (return receipt requested), postage prepaid, to the
Parties at the addresses set forth below or to such other address as the Party
to whom notice is to be given may have furnished to the other Party in writing
in accordance herewith. Any such notice or communication shall be deemed to have
been delivered and received (a) in the case of personal delivery, on the date of
such delivery, (b) in the case of telecopier delivery, on the date sent if
confirmation of receipt is received and such notice is also promptly mailed by
registered or certified mail (return receipt requested), (c) in the case of a
nationally-recognized overnight courier in circumstances under which such
courier guarantees next Business Day delivery, on the next Business Day after
the date when sent and (d) in the case of mailing, on the fifth Business Day
following that on which the piece of mail containing such communication is
posted to the address provided herein or to such other address as the Person to
whom notice is given may have previously furnished to the others in writing in
the manner set forth above. Any Party hereto may give any notice, request,
demand, claim or other communication hereunder using any other means (including
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication shall be deemed to have been duly given unless and until it
actually is received by the individual for whom it is intended. Notices to
Parties pursuant to this Agreement shall be given:

41



--------------------------------------------------------------------------------



 



     (a) to Intel:
Intel Corporation
2200 Mission College Boulevard
Santa Clara, CA 95054
Attention: Treasurer
Telephone: (408) 765-8080
Facsimile: (408) 765-6038
with a copy to:
Intel Corporation
2200 Mission College Boulevard
Santa Clara, CA 95054
Attention: General Counsel
Telephone: (408) 765-8080
Facsimile: (408) 653-8050
and a copy to:
Intel Corporation
2200 Mission College Boulevard
Santa Clara, CA 95054
Attention: Portfolio Manager
M/S: RN6-59
Facsimile: (408) 653-8050
Email: portfolio.manager@intel.com
and a copy to (which shall not constitute notice to Intel):
Gibson, Dunn & Crutcher LLP
1881 Page Mill Rd.
Palo Alto, CA 94304
Attention: Russell C. Hansen
Telephone: (650) 849-5300
Facsimile: (650) 849-5333
     (b) to ST:
STMicroelectronics N.V.
Chemin du Champ-des-Filles, 39
1228 Plan-les-Ouates
Geneva, Switzerland
Attention: Pierre Ollivier, Group Vice President and General Counsel
Telephone: 41 22 929 58 76
Facsimile: 41 22 929 59 06

42



--------------------------------------------------------------------------------



 



with a copy to (which shall not constitute notice to ST):
STMicroelectronics N.V.
1310 Electronics Drive
Mail Station 2346
Carollton, TX 75006
Attention: Steven K. Rose, Vice President, Secretary and General Counsel
Telephone: (972) 466-6412
Facsimile: (972) 466-7044
and a copy to (which shall not constitute notice to ST):
Shearman & Sterling LLP
525 Market Street
San Francisco, CA 94105
Attention: John D. Wilson
Telephone: (415) 616-1100
Facsimile: (415) 616-1199
     (c) to one or more of the FP Parties:
Francisco Partners
One Letterman Drive
Building C – Suite 410
San Francisco, CA 94129
Attention: Dipanjan Deb
Telephone: (415) 418-2900
Facsimile: (415) 418-2999
with a copy to:
Francisco Partners
100 Pall Mall
4th Floor
London SW1 YSNG
United Kingdom
Attention: Phokion Potamianos
Telephone: 44 0 207 907 8600
Facsimile: 44 0 207 907 8650

43



--------------------------------------------------------------------------------



 



and a copy to (which shall not constitute notice to the FP Parties):
Davis Polk & Wardwell
1600 El Camino Real
Menlo Park, CA 94025
Attention: William M. Kelly
Martin A. Wellington
Telephone: (650) 752-2000
Facsimile: (650) 752-2112
     7.2 Amendments; Waivers.
     (a) Any provision of this Agreement or any other Transaction Document may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed in the case of an amendment, by all Parties, or in the case of a waiver,
by the Party against whom the waiver is to be effective.
     (b) No waiver by a Party of any default, misrepresentation or breach of a
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of a
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent occurrence. No failure or delay by a Party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided under Applicable Law.
     7.3 Expenses. Except as set forth in (a) Section 5.8(c) of the Intel Asset
Transfer Agreement, (b) Section 5.8(c) of the ST Asset Contribution Agreement
and (c) Schedule 7.3 of each of the Intel Master Agreement Disclosure Letter and
the ST Master Agreement Disclosure Letter, all costs and expenses incurred in
connection with this Agreement and the other Transaction Documents and in
closing and carrying out the transactions contemplated hereby and thereby shall
be paid by the Party incurring such cost or expense.
     7.4 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors, heirs, personal
representatives and permitted assigns. No Party hereto may transfer or assign
either this Agreement or any of its rights, interests or obligations hereunder,
whether directly or indirectly, by operation of law, merger or otherwise,
without the prior written approval of each other Party; provided, however, that
each of the FP Parties may transfer or assign its rights and obligations under
this Agreement, in whole or from time to time in part, to one or more if its
Affiliates at any time prior to the Closing; provided, further, that in the
event of any such assignment, any of the terms “FP Co.,” “FP Holdco,” “FP LLC,”
or “FP Parallel” in any Transaction Document, shall apply to any such assignee,
mutatis mutandis. No such transfer or assignment shall relieve the transferring
or assigning Party of its obligations hereunder if such transferee or assignee
does not perform such obligations.

44



--------------------------------------------------------------------------------



 



     7.5 Governing Law. This Agreement shall be construed in accordance with and
this Agreement and any disputes or controversies related hereto shall be
governed by the internal laws of the State of New York without giving effect to
any conflicts of laws principles thereof that would apply the laws of any other
jurisdiction.
     7.6 Counterparts; Effectiveness. This Agreement may be signed in any number
of counterparts and the signatures delivered by telecopy, each of which shall be
an original, with the same effect as if the signatures were upon the same
instrument and delivered in person. This Agreement shall become effective when
each Party hereto shall have received a counterpart hereof signed by the other
Parties.
     7.7 Entire Agreement. This Agreement (including the schedules and exhibits
referred to herein, which are hereby incorporated by reference), the other
Transaction Documents and the Confidentiality Agreements constitute the entire
agreement between the Parties with respect to the subject matter hereof and
thereof and supersede all prior agreements, understandings and negotiations,
both written and oral, express or implied, between and among the Parties with
respect to the subject matter of this Agreement. Neither this Agreement nor any
provision hereof is intended to confer upon any Person other than the Parties
any rights or remedies hereunder. No representation, warranty, promise,
inducement or statement of intention has been made by either Party that is not
embodied in this Agreement or such other documents, and neither party shall be
bound by, or be liable for, any alleged representation, warranty, promise,
inducement or statement of intention not embodied herein or therein.
     7.8 Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.
     7.9 Severability. If any provision of this Agreement, or the application
thereof to any Person, place or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other Persons, places and
circumstances shall remain in full force and effect only if, after excluding the
portion deemed to be unenforceable, the remaining terms shall provide for the
consummation of the transactions contemplated hereby in substantially the same
manner as originally set forth at the later of the date this Agreement was
executed or last amended.
     7.10 Dispute Resolution.
     (a) With the exception of disputes involving Intellectual Property
ownership and infringement issues, any dispute arising under this Agreement
shall be finally resolved by arbitration. The Parties waive their right to any
form of appeal to a court on any questions of law arising out of the arbitration
award. Any dispute or claim between the Parties which is beyond the scope of
this Section shall be submitted to the exclusive jurisdiction of the courts of
the State of New York and the Federal courts of the United States of America
located in the State of New York. The Parties hereby consent to and grant any
such court jurisdiction over such Parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 7.1 or in such other
manner as may be permitted by Applicable Law, shall be valid and sufficient
service thereof.

45



--------------------------------------------------------------------------------



 



     (b) Mediation. Prior to arbitration, however, the Party making the original
claim shall provide the other Party with a written description of the dispute or
claim and one or more of the senior executives of each Party shall meet in an
attempt to resolve such dispute or claim. If the disagreements cannot be
resolved by the senior management after 90 days from the date any Party made a
written demand for resolution, a binding arbitration shall be held.
     (c) Arbitration Rules. The rules of the arbitration shall be agreed upon by
the Parties prior to the arbitration and shall be based upon the nature of the
disagreement. To the extent that the Parties cannot agree on the rules of the
arbitration after 30 days from the date any Party makes a written demand for
resolution, then, subject to Section 7.10(d), the Rules of Arbitration of the
ICC in effect as of the Closing Date shall apply.
     (d) Mandatory Rules. As a minimum set of rules in the arbitration the
Parties agree as follows:
     (i) The arbitration shall be held by one arbitrator appointed by mutual
agreement of the Parties. If the Parties cannot agree on a single arbitrator
within 15 days from the date written demand for arbitration has been received by
the other Party, each Party shall identify one independent individual. The
individuals appointed by the Parties shall then meet to appoint a single
arbitrator.  If an arbitrator still cannot be agreed upon within an additional
15 day period, he or she shall be appointed by the ICC.
     (ii) The place of arbitration shall be New York, New York. Hearings and
meetings shall be held in New York or at such other place as the Parties may
agree.
     (iii) The English language shall be used in the proceedings. Documents and
written testimonies may be submitted in any language provided that the Party
submitting such documents and testimonies shall provide, at its own expense, a
translation of the same in the English language.
     (iv) The arbitrator shall specify the basis for the award, the basis for
the damages award and a breakdown of the damages awarded, and the basis of any
other remedy authorized under this section.  The award shall be considered as a
final and binding resolution of the dispute or claim.
     (v) The Parties agree to maintain the confidentiality of the arbitral
proceedings, the existence of the same and the status of the hearings. In
addition, the Parties undertake to maintain the confidentiality of any document
exchanged in, produced in, or created by the Parties for the arbitration
proceedings as well as the confidentiality of the award. Notwithstanding the
foregoing, if the disclosure of the arbitral proceedings, or of any of the
documents exchanged in, produced in or created for the arbitration proceedings
or if the disclosure of the award is required by Applicable Law or is compelled
by a court or other Governmental Authority: (A) the Parties shall use the
legitimate and legal means available to

46



--------------------------------------------------------------------------------



 



minimize the scope of their disclosure to third parties; and (B) the Party
compelled to make the disclosure shall inform the other Party and the arbitrator
at least 20 Business Days in advance of the disclosure (or if 20 Business Days’
notice is not practicable because the Party is required to make the disclosure
less than 20 Business Days after becoming aware of the event or occurrence
giving rise to such disclosure requirement, then notice to the other Party and
the arbitrator shall be provided as soon as practicable after such event or
occurrence).
     (vi) The duty of the Parties to arbitrate any dispute or claim within the
scope of this Section shall survive the expiration or termination of this
Agreement for any reason.  The Parties specifically agree that any action must
be brought, if at all, within two years from discovery of the cause of action.
     (vii) The discretion of the arbitrator to fashion remedies shall be no
broader than the legal and equitable remedies available to a court (unless the
parties expressly agree otherwise prior to the start of arbitration). In no
event, however, shall the arbitrator award a remedy which enjoins a Party or its
customers to stop manufacturing, using, marketing, selling, offering for sale,
or importing such Party’s products. In addition, notwithstanding anything herein
to the contrary, in no event, shall the arbitrator award a remedy which enjoins
a Party to license to the other Party any of its intellectual property rights of
whatever nature. The arbitrator will have no authority to award damages in
excess of compensatory damages and each Party expressly waives and foregoes any
right to punitive, exemplary or similar damages, except as such damages may be
required by statute. In no event shall the amount of damages awarded to the
prevailing Party exceed or otherwise be inconsistent with any of the applicable
limitations on damages set forth in this Agreement, including Sections 6.2 and
6.4.
     (viii) The arbitrator may not order any conservatory or interim relief
measures of any kind. In any event, however, either Party may apply for
conservatory or interim relief measures to the courts of the State of New York
or the Federal courts of the United States of America located in the State of
New York which shall have exclusive jurisdiction to grant such injunctive
relief.
     (ix) The Parties shall agree upon what, if any, disclosure to the other
parties to the arbitration shall be permitted. If the Parties can not agree on
the form of disclosure within 30 days after the appointment of the arbitrator,
then the Parties agree that in addition to the Rules of Arbitration of the ICC,
the arbitrators shall apply the IBA Rules of Evidence. In case of conflict
between Rules of Arbitration of the ICC and the IBA Rules of Evidence, the Rules
of Arbitration of the ICC shall prevail. Notwithstanding anything herein to the
contrary, in no event shall anything verbally or in writing used strictly for
settlement purposes between the Parties be permitted by the arbitration to be
used as evidence for either Party’s case.

47



--------------------------------------------------------------------------------



 



     (x) The Parties shall equally bear the costs of the arbitration. Each Party
shall bear the fees and expenses of its appointed experts and shall bear its own
legal expenses. For the purpose of this clause, the term “costs of arbitration”
includes only: (A) the fees and expenses of the arbitrator; (B) in the case of
an arbitration governed by the ICC Rules, the ICC administrative expenses fixed
by the Court of Arbitration of the ICC; and (C) the fees and expenses of any
experts appointed by the arbitrator.
     7.11 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (b) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (c) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (d) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.11.
     7.12 Third Party Beneficiaries. Effective on the Closing Date, Holdings and
Numonyx shall be deemed third party beneficiaries of the covenants set forth in
the Sections referenced in Section 5.18 (Master Agreement Covenants) of each of
the Intel Asset Transfer Agreement and ST Asset Contribution Agreement. No
provision of this Agreement shall create any third party beneficiary rights in
any other Person, including any employee or former employee of Intel or ST or
any of their respective Affiliates (including any beneficiary or dependent
thereof).
     7.13 Specific Performance. The Parties hereby acknowledge and agree that
the failure of any Party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to the
consummation of the transactions contemplated herein, may cause irreparable
injury to the other Parties, for which damages, even if available, may not be an
adequate remedy. Accordingly, each Party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of such Party’s obligations and to the granting by any court of the remedy of
specific performance of its obligations hereunder.
     7.14 No Presumption Against Drafting Party. Intel, ST and the FP Parties
acknowledge that each of the Parties hereto has been represented by counsel in
connection with the negotiation and execution of this Agreement and the other
Transaction Documents. Accordingly, any rule of law or any legal decision that
would require interpretation of any claimed ambiguities in this Agreement
against the drafting party has no application and is expressly waived.

48



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered as of
the date first above written.

                  INTEL CORPORATION    
 
           
 
  By:   /s/ Cary I. Klafter    
 
                Name: Cary I. Klafter
Title: Vice President    
 
                STMICROELECTRONICS N.V.    
 
           
 
  By:   /s/ Carlo Bozotti    
 
                Name: Carlo Bozotti
Title: President and Chief Executive Officer    
 
                REDWOOD BLOCKER S.A.R.L.    
 
           
 
  By:   /s/ Keith Toh    
 
                Name: Keith Toh
Title: Manager    

[Signature page to Master Agreement]

 



--------------------------------------------------------------------------------



 



                  FRANCISCO PARTNERS II (CAYMAN) L.P.    
 
           
 
  By:   FRANCISCO PARTNERS GP II (CAYMAN) L.P., its General Partner    
 
           
 
  By:   FRANCISCO PARTNERS GP II MANAGEMENT (CAYMAN) Limited, its General
Partner    
 
           
 
  By:   /s/ Dipanjan Deb    
 
                Name: Dipanjan Deb
Title: Director    
 
                PK FLASH, LLC    
 
           
 
  By:   FRANCISCO PARTNERS PARALLEL FUND II, L.P., its Member    
 
           
 
  By:   FRANCISCO PARTNERS GP II, L.P., its General Partner    
 
           
 
  By:   FRANCISCO PARTNERS GP II MANAGEMENT, LLC, its General Partner    
 
           
 
  By:   /s/ Dipanjan Deb    
 
                Name: Dipanjan Deb
Title: Director    
 
                FRANCISCO PARTNERS
PARALLEL FUND II, L.P.    
 
                By: FRANCISCO PARTNERS GP II, L.P., its General Partner    
 
                By: FRANCISCO PARTNERS GP II MANAGEMENT, LLC, its General
Partner    
 
           
 
  By:   /s/ Dipanjan Deb    
 
                Name: Dipanjan Deb
Title: Director    

[Signature page to Master Agreement]

 



--------------------------------------------------------------------------------



 



APPENDIX A
TO MASTER AGREEMENT
     “Affiliate”, with respect to any Person, means any other Person directly or
indirectly controlling, controlled by or under common control with, such Person;
provided, however, that with respect to Intel and ST, “Affiliates” shall be
deemed to only include their respective Subsidiaries; provided further, that
with respect to Holdings and any of its Subsidiaries, “Affiliates” shall be
deemed to expressly exclude Intel, ST, the FP Parties and each of their
Affiliates. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” or “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or by contract or otherwise.
     “Agreement” has the meaning set forth in the introduction to this
Agreement.
     “Applicable Law” means, with respect to any Person, any federal, state,
local or foreign statute, law, ordinance, rule, administrative interpretation,
regulation, order, writ, injunction, directive, judgment, decree or other
requirement of any Governmental Authority applicable to such Person or any of
its Affiliates or any of their respective properties, assets, officers,
directors, employees, consultants or agents.
     “Articles of Association” means the Articles of Association of Holdings,
dated as of March 30, 2008, as amended from time to time.
     “Bank Guarantee” shall have the meaning set forth in Section 5.11(g) of the
ST Asset Contribution Agreement.
     “Business” means the Intel Business or the ST Business, as applicable.
     “Business Day” means each day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York or Geneva, Switzerland are
authorized or required by law to close.
     “Cash and Cash Equivalents” means all cash on hand and cash equivalents of
a Person (whether or not related to the applicable Business), including currency
and coins, negotiable checks, bank accounts, marketable securities, commercial
paper, certificates of deposit, treasury bills, surety bonds and money market
funds.
     “Claims” means all rights to causes of action, claims, demands, rights and
privileges against third parties, whether liquidated or unliquidated, fixed or
contingent, choate or inchoate.
     “Closing” shall have the meaning set forth in Section 2.5 of this
Agreement.
     “Closing Date” means the date of the Closing, as further described in
Section 2.5 of this Agreement.

 



--------------------------------------------------------------------------------



 



     “Competition Law” means the Sherman Antitrust Act of 1890, the Clayton Act
of 1914, the HSR Act, the Federal Trade Commission Act, and all other domestic
or foreign Applicable Laws passed by a domestic or foreign Governmental
Authority that are designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade or
lessening of competition through merger or acquisition.
     “Confidentiality Agreements” means (i) the Corporate Non-Disclosure
Agreement No. 1367780 between Intel and ST, dated March 13, 2006, as amended by
a side letter dated March 9, 2006 and executed by the parties on or about
March 13, 2006; (ii) the Corporate Non-Disclosure Agreement between Intel
Corporation and Francisco Partners II, L.P. (“Francisco”) dated September 13,
2006, as amended by a side letter dated September 13, 2006; (iii) the
Confidential Disclosure Agreement between ST and Francisco, dated September 14,
2006; (iv) the Multiparty Confidential Information Exchange Agreement by and
among Intel, ST and Francisco, dated September 14, 2006; (v) the Corporate
Non-Disclosure Agreement between Intel and Holdings, dated as of the Closing
Date; (vi) the Confidential Disclosure Agreement between ST and Holdings, dated
as of the Closing Date; and (vii) the Corporate Non-Disclosure Agreement between
Francisco and Holdings, dated as of the Closing Date, and the Mutual
Confidentiality Agreement by and among Intel, ST, the FP Parties, Holdings and
Numonyx, dated as of the Closing Date.
     “Confidential Information” means any (i) information in tangible form that
bears a “confidential,” “proprietary,” “secret” or similar legend, including the
Intel Transferred Trade Secrets set forth on Schedule 2.1(h) of the Intel ATA
Disclosure Letter, the Intel Retained Trade Secrets, the ST Transferred Trade
Secrets set forth on Schedule 2.1(h) to the ST ACA Disclosure Letter, the ST
Retained Trade Secrets, any books and records of any Party, and any other
confidential information disclosed by any Party to any other Party(ies) in
connection with the negotiation, evaluation and implementation of the
Transaction Documents, including any information disclosed on the ST ACA
Disclosure Letter or the Intel ATA Disclosure Letter and any information
provided pursuant to Section 4.1 of this Agreement; (ii) information that a
Party observes or perceives by inspection of tangible objects (including without
limitation documents, prototypes, or samples) or otherwise while present at
another Party’s facilities or any other location at which tangible objects
embodying another Party’s Confidential Information is accessible; and (iii) any
information to which a Party receives access as a result of the relationship of
the Parties or such Party’s performance under a Transaction Document. Each Party
will make a reasonable good faith effort to identify as “confidential” or the
like the information in tangible form that it wishes to be treated as
Confidential Information pursuant to this Agreement, but a Party’s failure to so
mark any such information shall not relieve a Receiving Party of its obligations
under this Agreement. Notwithstanding the foregoing, “Confidential Information”
does not include: (x) any information that is or has become generally available
to the public other than as a result of a disclosure by the Receiving Party or
any Affiliate thereof in breach of any of the provisions of the Confidentiality
Agreements or any other similar contract to which the Receiving Party or any
Affiliate thereof is bound; (y) any information that has been independently
developed by the Receiving Party (or any Affiliate thereof) without violating
any of the provisions of the Confidentiality Agreements or any other similar
contract to which the Receiving Party or any Affiliate thereof is bound; or
(z) any information made available to the Receiving Party (or any Affiliate
thereof) on a non-

A-2



--------------------------------------------------------------------------------



 



confidential basis by any third party who is not prohibited from disclosing such
information to the Receiving Party by a legal, contractual or fiduciary
obligation.
     “Consolidation” means either the FP Consolidation or a transaction
undertaken by an Intel Affiliate or ST Affiliate pursuant to the last sentence
of Section 6.9 of the Securityholders’ Agreement.
     “Contemplated Financing” means the debt financing provided to Numonyx
pursuant to that certain US $550,000,000 Facilities Agreement dated March 25,
2008 and made between Numonyx, Intesa, Unicredit, the Original Lenders (as
defined therein) and the Agent (as defined therein).
     “Contemplated Financing Lenders” means Intesa and Unicredit.
     “Contract” means each contract, agreement, option, lease, license,
cross-license, sale and purchase order, commitment and other instrument of any
kind, whether written or oral.
     “Contribution Agreement” means that certain Reimbursement, Guaranty,
Contribution and Intercreditor Agreement dated as of March 25, 2008 among
Numonyx, Holdings and the Guarantors.
     “Contributor Financing” means the debt financing pursuant to the Note
Agreement.
     “Control” has the meaning such that a Person (or group of related Persons)
exercises Control over a Party when such Person or group owns or controls
(either directly or indirectly) any of the following: (a) if the Party issues
voting stock or other voting securities, more than 50% of the outstanding stock
or securities entitled to vote for the election of directors or similar managing
authority; or (b) if such Party does not issue voting stock or other voting
securities, more than 50% of the ownership interest that represents the right to
make decisions for such Party; or (c) any other ability to elect more than half
of the board of directors or similar managing authority of the subject Party,
whether by contract or otherwise.
     “Copyrights” means copyrights and mask work rights (whether or not
registered) and registrations and applications therefor, worldwide.
     “Customer Data” means the data related to customers of a Party’s Business
which is included in such Party’s Transferred Assets.
     “Determination Date” shall have the meaning set forth in Section 4.12(a) of
this Agreement.
     “Disclosure Letters” means the Intel ATA Disclosure Letter, the ST ACA
Disclosure Letter, the Intel Master Agreement Disclosure Letter and the ST
Master Agreement Disclosure Letter.
     “Effective Time” means, unless otherwise agreed by the Parties, 12:01 a.m.
GMT on the Closing Date.

A-3



--------------------------------------------------------------------------------



 



     “Embedded PCM Product” means an Integrated Circuit that is comprised of a
PCM Product and a microcontroller, processor or other non-memory device.
     “Environmental Consultants” means one or more third-party environmental
consultants with expertise in the relevant jurisdictions.
     “Environmental Laws” means any Applicable Laws of any Governmental
Authority in effect as of the Closing Date, unless otherwise noted, relating to
pollution, protection or remediation of the environment, the use, storage,
treatment, generation, manufacture, distribution, transportation, processing,
handling, Release, disposal of or exposure to Hazardous Substances or, as such
relate to Hazardous Substances, public and occupational health and safety.
     “Environmental Liability” means any Liability or Loss, including the cost
of any Remedial Action, arising in connection with (i) the use, generation,
storage, treatment, manufacture, distribution, transportation, processing,
handling, disposal or Release of any Hazardous Substances, (ii) the violation of
or liability under any Environmental Laws or any Governmental Approval relating
to any Hazardous Substances or (iii) any third party claim, litigation or
proceeding relating to any Hazardous Substance or Environmental Laws.
     “Equity Plan” means the Numonyx Holdings B.V. Equity Incentive Plan, an
equity compensation plan for Holdings, with terms reasonably satisfactory to
Holdings, Intel, ST, and the FP Parents.
     “Exchange Act” means the United States Securities Exchange Act of 1934.
     “Facilities Agreement” means the Term and Revolving Facilities Agreement
dated as of March 25, 2008, among Numonyx, the several lenders and issuing bank
from time to time party thereto and Intesa Sanpaolo S.p.A., as agent, which
provides for unsecured credit facilities, consisting of a term loan and
revolving credit facility in an aggregate principal amount of $550,000,000.
     “Flash Memory Integrated Circuit” means a non-volatile memory integrated
circuit that contains memory cells that are electrically programmable and
electrically erasable whereby the memory cells consist of one or more
transistors that have a floating gate, charge-trapping regions or any other
functionally equivalent structure utilizing one or more different charge levels
(including binary or multi-level cell structures) with or without any on-chip
control, I/O and other support circuitry.
     “FP Co.” has the meaning set forth in the introduction to this Agreement.
     “FP Consolidation” shall have the meaning set forth in Section 6.9 of the
Securityholders’ Agreement.
     “FP Costs” shall have the meaning set forth in Section 6.2(b) of this
Agreement.
     “FP Holdco” has the meaning set forth in the introduction to this
Agreement.

A-4



--------------------------------------------------------------------------------



 



     “FP Holdings Shares” shall have the meaning set forth in Section 2.1 of the
FP Purchase Agreement.
     “FP LLC” has the meaning set forth in the introduction to this Agreement.
     “FP Material Adverse Effect” means any event, change or circumstance that,
individually or in the aggregate with all other such events, changes or
circumstances, that is materially adverse to the ability of the FP Parties to
perform its obligations under any Transaction Document to which it is or will be
a party or to consummate the transactions contemplated thereby.
     “FP Notes” means the 9.5% Subordinated Notes due 2038 to be issued by
Holdings to FP, in substantially the form attached as Exhibit A to the Note
Agreement..
     “FP Parallel” has the meaning set forth in the introduction to this
Agreement.
     “FP Parents” means FP Holdco and FP Parallel.
     “FP Parties” means FP Holdco, FP Co., FP Parallel and FP LLC.
     “FP Purchase Agreement” means the FP Purchase Agreement entered into by FP
Co., FP LLC and Holdings dated as of the Closing Date.
     “GAAP” means generally accepted accounting principles in the United States
of America, applied on a consistent basis, as in effect as of the date hereof.
     “Governmental Approval” means an authorization, consent, approval, permit
or license issued by, or a registration or filing with, or notice to, or waiver
from, any Governmental Authority.
     “Governmental Authority” means any United States or non-United States
federal, territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.
     “Guarantee” or “Guarantees” means that certain Guarantee of Specific
Liabilities dated as of March 27, 2008 made by each of Intel and ST in favor of
Intesa and the other lenders named in the Facilities Agreement.
     “Guarantor” or “Guarantors” means each of ST and Intel in their capacity as
guarantors of certain payment obligations of Numonyx under the Facilities
Agreement pursuant to a Guarantee.
     “Hazardous Substance” shall mean any hazardous substance within the meaning
of Section 101(14) of the United States Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. § 9601(14), and any chemical,
substance, material, agent or waste defined or regulated as toxic, hazardous,
extremely hazardous or radioactive, or as a

A-5



--------------------------------------------------------------------------------



 



pollutant or contaminant, under any applicable Environmental Law, including
petroleum, petroleum derivatives, petroleum by-products or other hydrocarbons,
asbestos or asbestos-containing material and polychlorinated biphenyls.
     “Holdings” means Numonyx Holdings B.V., a private company with limited
liability organized under the laws of The Netherlands, with its corporate seat
in Amsterdam, The Netherlands.
     “Holdings Deed of Incorporation” shall have the meaning set forth in
Section 4.16(a) of this Agreement.
     “Holdings Indemnitees” means Holdings and its Subsidiaries, officers,
directors, stockholders, representatives and agents; provided, however, that
“Holdings Indemnitees” shall be deemed to exclude Intel, ST, the FP Parties and
each of their respective Affiliates.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.
     “Hynix JV” means Hynix-ST Semiconductor Ltd., a wholly foreign-owned entity
established under the laws of the People’s Republic of China.
     “Hynix JV Junior Credit Agreement” means the US$250,000,000 Facility
Agreement, dated August 24, 2006, among the Hynix JV, as borrower, and DBS Bank
Ltd. as arranger and original lender, agent and security agent, as amended and
restated pursuant to the Master Amendment Agreement.
     “IBA Rules of Evidence” means the IBA Rules on the Taking of Evidence in
International Commercial Arbitration.
     “ICC” means the International Chamber of Commerce.
     “Indebtedness” means any (i) indebtedness for borrowed money,
(ii) indebtedness evidenced by any bond, debenture, note, mortgage, indenture or
other debt instrument or debt security, or (iii) guarantees with respect to any
indebtedness or obligation of a type described in clauses (i) through (ii) above
of any other Person.
     “Indemnified Persons” has the meaning set forth in Section 4.16(d) of this
Agreement.
     “Infrastructure Procurement Agreement” means that certain Infrastructure
Procurement Agreement entered into by and among Intel, ST and Holdings dated as
of the Closing Date.
     “Integrated Circuit” means an integrated unit comprising one or more active
and/or passive circuit elements associated on one or more substrates, such unit
forming, or contributing to the formation of, a circuit for performing
electrical functions (including, if provided therewith, housing and/or
supporting means).
     “Intel” has the meaning set forth in the Introduction to this Agreement.

A-6



--------------------------------------------------------------------------------



 



     “Intel Aggregate Cash” has the meaning set forth in Section 2.6(b) of the
Intel Asset Transfer Agreement.
     “Intel Ancillary Agreements” means the Intel Assignment and Assumption
Agreements, Intel Entity Bills of Sale, Intel Intellectual Property Agreement,
Intel Transition Services Agreements, Intel Facility Transfer Agreements, Intel
Joint Development Agreement, Intel Supply Agreements, Intel Entity Assignment
and Assumption of Excluded Assets and Excluded Liabilities Agreements, Intel
Patent Assignment, Intel Trademark Assignment, Intel Entity Capitalization and
Assignment Agreement, Intel Pudong Services Agreement, Intel Secondment
Agreement and Intel Option.
     “Intel Approvals” means the required consents, waivers and approvals of
Intel set forth on Schedule 3.3 of the Intel ATA Disclosure Letter and
Schedule 3.1(c) of the Intel Master Agreement Disclosure Letter.
     “Intel Architecture Emulators” means software, firmware, or hardware that,
through emulation, simulation or any other process, allows a computer that does
not contain an Intel Compatible Processor (or a Processor that is not an Intel
Compatible Processor) to execute binary code that is capable of being executed
on an Intel Compatible Processor.
     “Intel Asset Transfer Agreement” means that certain Asset Transfer
Agreement entered into by and among Intel, Holdings and Numonyx dated as of the
Closing Date.
     “Intel Assignment and Assumption Agreement” means, collectively, the
Assignment and Assumption Agreements entered into by Holdings or its Affiliates,
on one hand, and Intel or its Affiliates, on the other hand, dated as of the
Closing Date.
     “Intel ATA Disclosure Letter” means the disclosure letter, as agreed to
between the Parties as of the Signing Date (with such amendments or new
schedules as have been subsequently made in accordance with Section 4.12 of this
Agreement), containing the Schedules required by the provisions of the Intel
Asset Transfer Agreement.
     “Intel Books and Records” means all of the books of account, general and
financial records, invoices, shipping records, customer records, supplier lists,
correspondence and other documents, records and files of Intel and its
Subsidiaries whether in hard copy or computer format which relate exclusively to
the Intel Business and are necessary for the conduct of such Intel Business
after the Closing (excluding all personnel records or any employee information
for Intel Business Employees who are not Intel Transferred Employees employed by
an Intel Transferred Entity as of the Closing Date).
     “Intel Bus” means a proprietary bus or other proprietary data path first
introduced by Intel or any Intel Licensed Subsidiary that (i) is capable of
transmitting and/or receiving information within an Integrated Circuit or
between two or more Integrated Circuits, together with the set of protocols
defining the electrical, physical, timing and functional characteristics,
sequences and control procedures of such bus or data path; and (ii) to which
neither Intel nor any Intel Licensed Subsidiary (during any time such Intel
Licensed Subsidiary has met the requirements of being a Licensed Subsidiary) has
granted a license or committed to grant a license through its participation in a
government sponsored, industry sponsored, or contractually

A-7



--------------------------------------------------------------------------------



 



formed group or any similar organization that is dedicated to creating publicly
available standards or specifications; and (iii) which neither Intel nor any
Intel Licensed Subsidiary (during any time such Intel Licensed Subsidiary has
met the requirements of being a Licensed Subsidiary) has publicly disclosed
without an obligation of confidentiality.
     “Intel Business” means the sale, manufacture, design and or development of
NOR Flash Memory Products, Phase Change Memory technology (subject to
Schedule 2.2(o) to the Intel ATA Disclosure Letter), and Stacked Memory
Products.
     “Intel Business Audited Financial Statements” shall have the meaning set
forth in Section 5.2(h) of this Agreement.
     “Intel Business Capital Expenditures Plan” means the plan set forth on
Schedule 3.14(e) of the Intel ATA Disclosure Letter setting forth (i) the actual
capital expenditures of Intel with respect to the Intel Business for its first
fiscal quarter of 2007; and (ii) the budgeted capital expenditures of Intel with
respect to the Intel Business for the second, third and fourth fiscal quarters
of 2007 and the first fiscal quarter of 2008.
     “Intel Business Employees” means the employees who are identified on
Schedule 3.12(c) of the Intel ATA Disclosure Letter.
     “Intel Compatible Chipsets” means one or more Integrated Circuits that
alone or together are capable of electrically interfacing directly (with or
without buffering or pin reassignment) with an Intel Compatible Processor to
form the connection between the Intel Compatible Processor and any other device
(or group of devices) including Processors, input/output devices, and networks;
provided that an Integrated Circuit that functions primarily as a memory storage
device shall not be deemed to be an Intel Compatible Chipset.
     “Intel Compatible Compilers” means a compiler that generates object code
that can, without any additional processing other than linkage processing, be
executed on any Intel Processor.
     “Intel Compatible Processors” means any Processor that (i) can perform
substantially the same functions as an Intel Processor by compatibly executing
or otherwise processing (A) 50% or more of the instruction set of an Intel
Processor or (B) binary code versions of applications or other software targeted
to run on or with an Intel Processor, in order to achieve substantially the same
result as an Intel Processor; or (ii) is substantially compatible with an Intel
Processor Bus.
     “Intel Contract” means any Contract of Intel or its Subsidiaries.
     “Intel Contractual Consents” shall have the meaning set forth in Section
3.8(b) of the Intel Asset Transfer Agreement.
     “Intel Employee Transfer Date” means the date Intel Business Employees
become Intel Transferred Employees employed by Holdings or any of its
Subsidiaries.

A-8



--------------------------------------------------------------------------------



 



     “Intel Entity Assignment and Assumption of Excluded Assets and Excluded
Liabilities Agreement” shall have the meaning set forth in Section 2.4 of the
Intel Asset Transfer Agreement.
     “Intel Entity Bill of Sale” means any bill of sale or other similar
document reasonably requested by any Party and reasonably necessary to transfer
any Intel Transferred Asset in accordance with applicable law to be executed by
one or more Intel Transferors in favor of Holdings or a Subsidiary of Holdings
as of the Closing Date.
     “Intel Entity Capitalization and Assignment Agreement” means that certain
Intel Entity Capitalization and Assignment Agreement between Intel and Numonyx,
dated as of the Closing Date.
     “Intel Environmental Reports” means reports or audits prepared by the
Environmental Consultants summarizing the results of Phase I, Phase II and
environmental compliance audits regarding the Owned Intel Real Property, the
Leased Intel Real Property and any property that is the subject of an Intel
Lease, which shall be reasonably satisfactory to FP and ST in form and
substance, and paid for by ST. At the request of Holdings or a Subsidiary of
Holdings, Intel shall review the Intel Environmental Reports and confirm that
all Environmental Liabilities identified in such reports are sufficiently
identified as to scope as that term is used in clause (iii) of the definition of
Intel Pre-Closing Environmental Liability. If Intel believes the issues are not
sufficiently identified, Intel must pay for the additional investigation to
further characterize the Environmental Liability sufficient to meet the criteria
in clause (iii) of the definition of Intel Pre-Closing Environmental Liability.
     “Intel Excluded Employees” shall have the meaning set forth in
Section 4.11(b) of this Agreement.
     “Intel Facility Transfer Agreements” means the agreements and other
documents used to consummate or implement the transfer by Intel and its
Subsidiaries to Holdings and its Subsidiaries of the assets described therein
which shall be substantially based on the Intel Facility Transfer Term Sheets.
     “Intel Facility Transfer Term Sheets” means the term sheets attached to
Schedule 4.22(a) to the Intel Master Agreement Disclosure Letter reflecting the
terms and conditions upon which the agreements and other related documents
effecting the transfer by Intel and its Subsidiaries of the assets described
therein to Holdings and its Subsidiaries.
     “Intel Holdings Shares” shall have the meaning set forth in Section 2.6(a)
of the Intel Asset Transfer Agreement.
     “Intel Intellectual Property Agreement” means the Intellectual Property
Agreement entered into by and between Intel, Holdings and Numonyx dated as of
the Closing Date.
     “Intel Joint Development Agreement” means the Joint Development Agreement
entered into by and between Intel and Numonyx dated as of on the Closing Date.

A-9



--------------------------------------------------------------------------------



 



     “Intel Leases” means all leases or other occupancy agreements pursuant to
which Intel or its Subsidiaries lease or occupy the Intel Transferred Leased
Real Property.
     “Intel Master Agreement Disclosure Letter” means the disclosure letter, as
delivered by Intel to ST and the FP Parties as of the Signing Date (with such
amendments as have been subsequently made in accordance with Section 4.12 of
this Agreement), containing the Schedules required by the provisions of this
Agreement.
     “Intel Material Adverse Effect” means any event, change or circumstance
that, individually or in the aggregate with all other such events, changes or
circumstances, (i) results in a material adverse effect on, or material adverse
change in, the Intel Transferred Assets, taken as a whole, or (ii) any event,
change or circumstance that is materially adverse to the ability of Intel to
perform its obligations under any Transaction Document to which it is or will be
a party or to consummate the transactions contemplated thereby, other than, in
the case of clause (i) above, such changes, effects or circumstances reasonably
attributable to: (A) economic, capital market or political conditions generally
in the United States or foreign economies in any locations where the Intel
Business has material operations or sales, provided the changes, effects or
circumstances do not have a materially disproportionate effect (relative to
other industry participants) on the Intel Business, (B) conditions generally
affecting the industry in which the Intel Business operates, provided that the
changes, effects or circumstances do not have a materially disproportionate
effect (relative to other industry participants) on the Intel Business; (C) the
announcement or pendency of the transactions contemplated by the Transaction
Documents; (D) outbreak of hostilities or war, acts of terrorism or acts of God;
or (E) compliance with Intel’s obligations or the satisfaction of the conditions
to the closing of the transactions contemplated by the Transaction Documents.
     “Intel Notes” means the 9.5% Subordinated Notes due 2038 to be issued by
Holdings to Intel Singapore, in substantially the form attached as Exhibit A to
the Note Agreement.
     “Intel Option” means that certain Option to Purchase Ordinary Shares by and
between Holdings and Intel Singapore dated March 29, 2008.
     “Intel Patent Assignment” means any agreement for the assignment of Intel
Transferred Patents by an Intel Transferor to Holdings or a Subsidiary of
Holdings dated as of the Closing Date.
     “Intel Post-Closing Environmental Liability” shall mean any Environmental
Liability, including a worsening of existing conditions, to the extent arising
out of or relating to (i) acts of Holdings or any of its Affiliates occurring on
or after the Effective Time, (ii) inaction of Holdings or any of its Affiliates
occurring one year or later after the Effective Time, or (iii) inaction of
Holdings or any of its Affiliates occurring within one year after the Effective
Time if Holdings or any of its Affiliates knew about the existing condition and
its inaction worsened the existing condition; and in connection with the Numonyx
Business or the Intel Business, the Intel Transferred Owned Real Property, the
Intel Transferred Leased Real Property, the Intel Transferred Assets or the
Intel Transferred Entities or the ownership or operation of a Numonyx Business
or the Intel Business, the Intel Transferred Owned Real Property, the Intel
Transferred Leased Real Property or the Intel Transferred Assets, the Intel
Transferred Entities by, or the

A-10



--------------------------------------------------------------------------------



 



disposal or treatment of Hazardous Substances generated by, Holdings or an
Affiliate of Holdings (including an Intel Transferred Entity) after the
Effective Time.
     “Intel Pre-Closing Environmental Liability” shall mean any Environmental
Liability which (i) relates to the ownership or operation of the Intel Business
(as now or previously conducted), the Intel Transferred Owned Real Property, the
Intel Transferred Leased Real Property, the Intel Transferred Assets, the Intel
Transferred Entities or any other real property or facility owned, leased,
operated or used in connection with the Intel Business (as now or previously
conducted) or for the disposal or treatment of Hazardous Substances generated in
connection with the Intel Business, the Intel Transferred Owned Real Property,
the Intel Transferred Leased Real Property, the Intel Transferred Assets, or the
Intel Transferred Entities, (ii) arises out of or relates to acts occurring or
conditions existing prior to the Effective Time, but only to the extent that the
Environmental Liability arising out of or relating to acts occurring or
conditions existing prior to the Effective Time can be identified from (A) the
Intel Environmental Reports so long as such reports are issued not later than
one year subsequent to the Closing or (B) documents or data generated prior to
the Effective Time and in the possession of Intel prior to the Effective Time,
and (iii) is identified in the foregoing documents and/or data with sufficient
specificity so as to clearly identify the scope of the Environmental Liability
that is attributable to the Intel Business, the Intel Transferred Owned Real
Property, the Intel Transferred Leased Real Property, the Intel Transferred
Assets, or the Intel Transferred Entities. Notwithstanding the foregoing, Intel
Pre-Closing Environmental Liability shall not include any Intel Post-Closing
Environmental Liability.
     “Intel Processor” means a Processor first developed by, for or with
substantial participation by Intel or any Intel Licensed Subsidiary, or the
design of which has been purchased or otherwise acquired by Intel or any Intel
Licensed Subsidiary, including the Intel® 8086, 80186, 80286, 80386, 80486,
Celeron®, Core™, Pentium®, Xeon™, StrongARM, XScale®, Itanium®, MXP, IXP, 80860
and 80960 microprocessor families, and the 8087, 80287, and 80387 math
coprocessor families.
     “Intel Processor Bus” means an Intel Bus that is capable of connecting one
or more Intel Processors to each other or to an Intel Compatible Chipset.
     “Intel Products” means all NOR Flash Memory Products and all Stacked Memory
Products, manufactured, sold, or under development by Intel as of the Effective
Date, including those listed on Schedule 1.1(c) of the Intel ATA Disclosure
Letter.
     “Intel Proprietary Product” means Intel Compatible Processors, Intel
Architecture Emulators, Intel Compatible Compilers, any product that implements
an Intel Processor Bus, and Intel Compatible Chipsets.
     “Intel Pudong Services Agreement” means the Intel Pudong Services Agreement
entered into by and between Intel and Numonyx dated as of the Closing Date.
     “Intel Restricted Employees” shall have the meaning set forth in Section
4.7(a) of this Agreement.

A-11



--------------------------------------------------------------------------------



 



     “Intel Retained Trade Secrets” means trade secrets, know-how and other
proprietary information owned by Intel or any Licensed Subsidiary thereof as of
the Closing Date and not included in the Intel Transferred Trade Secrets that
are or have been used by Intel in connection with the Intel Business.
     “Intel Secondment Agreement” means the Intel Personnel Secondment Agreement
entered into by and between Intel and Numonyx dated as of the Closing Date.
     “Intel Singapore” means Intel Technology Asia Pte. Ltd., a limited
liability company organized under the laws of Singapore.
     “Intel Supply Agreement” means the Supply Agreement entered into by and
between Intel and Holdings or a Subsidiary of Holdings dated as of the Closing
Date.
     “Intel Trademark Assignment” means any agreement for the assignment of
Intel Transferred Trademarks by an Intel Transferor to Holdings or a Subsidiary
of Holdings dated as of the Closing Date.
     “Intel Transferors” shall have the meaning set forth in the Recitals of the
Intel Asset Transfer Agreement.
     “Intel Transferred Assets” shall have the meaning set forth in Section 2.1
of the Intel Asset Transfer Agreement.
     “Intel Transferred Contracts” means all unexpired contracts set forth on
Schedule 2.1(e) of the Intel ATA Disclosure Letter, together with the Intel
Transferred Purchase Orders, the Intel Transferred Sales Orders and the Intel
Leases.
     “Intel Transferred Copyrights” means the Copyrights identified on Schedule
2.1(i) of the Intel ATA Disclosure Letter.
     “Intel Transferred Employees” means the Intel Business Employees who accept
an offer of employment from Numonyx or a Subsidiary of Numonyx and who begin
their employment with Numonyx or a Subsidiary of Numonyx on the Intel Employee
Transfer Date (or, to the extent permitted by Applicable Law with respect to
inactive employees on short-term, medical or other leave of absence, at the time
such employee returns to active status) or such other date as the parties may
reasonably agree; provided, however, that Intel Business Employees must begin
their employment with Numonyx or a Subsidiary of Numonyx no later than June 30,
2008, or such other date as required by Applicable Law or as otherwise mutually
agreed upon by the Parties to be considered an Intel Transferred Employee.
     “Intel Transferred Entities” means the entities set forth on
Schedule 1.1(a) of the Intel ATA Disclosure Letter.
     “Intel Transferred Entity Books and Records” means the minute books, stock
records, Tax Returns and other records related to Taxes, if any, in each case of
each of the Intel Transferred Entities.

A-12



--------------------------------------------------------------------------------



 



     “Intel Transferred Intellectual Property” means, collectively, the Intel
Transferred Copyrights, Intel Transferred Patents, Intel Transferred Trademarks
and Intel Transferred Trade Secrets.
     “Intel Transferred Interests” means 100% of the outstanding equity, voting
and profit interests in the Intel Transferred Entities.
     “Intel Transferred Leased Real Property” means the real property leased by
Intel or its Subsidiaries identified in Schedule 3.6(b) of the Intel ATA
Disclosure Letter.
     “Intel Transferred Liabilities” shall have the meaning set forth in Section
2.3 of the Intel Asset Transfer Agreement.
     “Intel Transferred Owned Real Property” means the real property owned by
Intel or its Subsidiaries identified in Schedule 3.6(a) of the Intel ATA
Disclosure Letter.
     “Intel Transferred Patents” means those Patents identified on
Schedule 2.1(h) of the Intel ATA Disclosure Letter.
     “Intel Transferred Real Property” means the Intel Transferred Owned Real
Property and the Intel Transferred Leased Real Property transferred to Holdings
or one of its Subsidiaries pursuant to the terms of the Intel Facility Transfer
Agreements.
     “Intel Transferred Sales Orders” means all pending and unfulfilled sales
orders or portions thereof for Intel Products.
     “Intel Transferred Trade Secrets” means any Trade Secrets owned by Intel or
any of its Subsidiaries as of the Closing Date (including any such Trade Secrets
that consist of technical documentation of the nature of the files and other
documentation identified on Schedule 2.1(h) to the Intel ATA Disclosure Letter)
that are used exclusively in the Intel Business and not materially embodied or
used in or with any other current product or service of Intel or any of its
Subsidiaries.
     “Intel Transferred Trademarks” means those Trademarks identified on
Schedule 2.1(k) of the Intel ATA Disclosure Letter.
     “Intel Transition Services Agreement” means the Intel Transition Services
Agreement entered into by and between Intel and Numonyx dated as of the Closing
Date.
     “Intellectual Property” means intellectual property rights arising from or
in respect of the following, whether protected, created or arising under the
laws of the United States or any other jurisdiction: Copyrights, Trade Secrets,
Patents and Trademarks.
     “Intesa” means Intesa Sanpaolo S.p.A.
     “Knowledge” means, with respect to any Person, the actual knowledge of such
Person. Notwithstanding the foregoing, with respect to any Person that is a
corporation, limited liability company, partnership or other business entity,
actual knowledge shall be deemed to mean the

A-13



--------------------------------------------------------------------------------



 



actual knowledge of all directors and officers of any such Person; provided,
however, that (i) with respect to Intel, “Knowledge” shall be deemed to be
solely the actual knowledge of the individuals identified in Section A of
Schedule 1.1(b) of the Intel ATA Disclosure Letter, after obtaining from the
individuals identified in Section B of Schedule 1.1(b) of the Intel ATA
Disclosure Letter a certification as to their actual knowledge of each matter
with respect to which Intel makes any representation or warranty as to its
Knowledge under any Transaction Document, (ii) with respect to ST, “Knowledge”
shall be deemed to be solely the actual knowledge of the individuals identified
in Section A on Schedule 1.1(b) of the ST ACA Disclosure Letter, after obtaining
from the individuals identified in Section B on Schedule 1.1(b) of the ST ACA
Disclosure Letter a certification as to their actual knowledge of each matter
with respect to which ST makes any representation or warranty as to its
Knowledge under any Transaction Document, and (iii) with respect to the FP
Parties, “Knowledge” shall be deemed to be solely the actual knowledge of
Dipanjan Deb, Phokion Potamianos, and Keith Toh.
     “Liability” means, with respect to any Person, any liability or obligation
of such Person of any kind, character or description, whether known or unknown,
absolute or contingent, asserted or unasserted, accrued or unaccrued, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, absolute, contingent, executory, determined, determinable or
otherwise and whether or not the same is required to be accrued on the financial
statements of such Person.
     “Licensed Subsidiary” means any corporation, partnership, joint venture,
limited liability company or other entity recognized in any jurisdiction in the
world, now or hereafter, in which Intel, ST or Holdings, as the case may be,
owns or controls (either directly or indirectly) any of the following:

  (i)   if such entity has voting shares or stock or other voting securities,
more than 50% of the outstanding shares or stock or securities entitled to vote
for the election of directors or similar managing authority; or     (ii)   if
such entity does not have voting shares or stock or other voting securities,
more than 50% of the ownership interest that represents the right to make
decisions for such entity; or     (iii)   any other ability to elect more than
half of the board of directors or similar managing authority of the subject
entity, whether by contract or otherwise.

     An entity shall be deemed to be a Licensed Subsidiary under this Agreement
only so long as the Party (Holdings, Intel or ST, as the case may be) owning or
controlling the shares, stock, securities or other ownership interest required
above has not contractually or otherwise surrendered, limited or in any other
way constrained its authority to elect the managing authority or make decisions
for the entity, and only so long as all the requisite conditions of being a
Licensed Subsidiary are met. For clarity, any event causing a Person that was
once a Licensed Subsidiary to no longer meet the requisite conditions of being a
Licensed Subsidiary as set forth in this Section, shall render such Person to be
no longer a Licensed Subsidiary.
     “Licensing Affiliate”, with respect to any Person, means any other Person
directly or indirectly Controlling, Controlled by or under common Control with,
such Person.

A-14



--------------------------------------------------------------------------------



 



     “Lien” means, with respect to any asset, any lien, mortgage, pledge,
hypothecation, right of others, claim, security interest, encumbrance, lease,
sublease, license, interest, option, charge or other restriction or limitation
of any nature whatsoever in respect of such asset, including any Share
Encumbrance; provided, however, that any license of Intellectual Property shall
not be considered a Lien on such Intellectual Property.
     “Losses” means any and all deficiencies, judgments, settlements, demands,
claims, suits, actions or causes of action, assessments, liabilities, losses,
damages (excluding indirect, incidental or consequential damages), interest,
fines, penalties, costs and expenses (including reasonable legal, accounting and
other costs and expenses) incurred in connection with investigating, defending,
settling or satisfying any and all demands, claims, actions, causes of action,
suits, proceedings, assessments, judgments or appeals, and in seeking
indemnification therefor.
     “Management Board” means the “Managing Board” as referenced in the Articles
of Association.
     “Managing Director” means any member of Holdings’ Management Board.
     “Master Agreement” has the meaning set forth in the introduction to this
Agreement.
     “Master Agreement Disclosure Letter” means each of the Intel Master
Agreement Disclosure Letter and the ST Master Agreement Disclosure Letter.
     “Master Amendment Agreement” means the Master Amendment Agreement dated
December 20, 2007 entered into among the Hynix JV, as borrower, DBS Bank Ltd. as
the Phase I Junior Lender, Phase I Junior Security Agent and Phase I Junior
Facility Agent, the banks and financial institutions acting as the lenders under
the US $750,000,000 (Phase I) Loan Agreement dated August 11, 2006 and the other
parties thereto, which amends and restates the Phase 1 loan documents.
     “Memory Device” shall mean an Integrated Circuit alone and not in
combination with any other product containing one or more memory cells, together
with the circuit elements connected to the memory cells that are functionally
necessary for carrying out memory hierarchy functions in association with the
memory cells, including, by way of example, decoding circuits, control circuits
for memory sequencing, sensing circuits, input protection circuits, high speed
interface circuits, signal I/O amplification circuits, redundancy circuits,
delay elements, test mode control circuits, reliability stress algorithms,
address transition detection circuits, user selectable operating mode detection
circuits, reference generators or voltage generator modules. Memory Device does
not include Processors or Intel Proprietary Products.
     “NAND Flash Memory Integrated Circuit” means a Flash Memory Integrated
Circuit wherein the memory cells included in the Flash Memory Integrated Circuit
are arranged in groups of serially connected memory cells (each such group of
serially connected memory cells called a “string”) in which the drain of each
memory cell of a string (other than the first memory cell in the string) is
connected in series to the source of another memory cell in such string, the
gate of each memory cell in such string is directly accessible, and the drain of
the uppermost bit of such string is coupled to the bitline of the memory array.

A-15



--------------------------------------------------------------------------------



 



     “NAND Flash Memory Product” means a NAND Flash Memory Integrated Circuit,
in die, wafer, or packaged form, that utilizes (i) electrically programmable and
electrically erasable utilizing floating gate to substrate Fowler-Nordheim
charge transfer mechanism for both programming and erase operations;
(ii) electrically programmable and electrically erasable utilizing floating gate
to substrate Fowler-Nordheim charge transfer mechanism for programming and
hot-hole injection for erase operations; or (iii) memory cells arranged in
groups of serially connect memory cells (each such group of serially connect
memory cells called a “string”) in which the drain of each memory cell of a
string (other than the first memory cell in the string) is connected in series
to the source of another memory cell in such string, the gate of each memory
cell in such string is directly accessible, and the drain of the uppermost bit
of such string is coupled to the bitline of the memory array.
     “NOR Flash Memory Integrated Circuit” means a Flash Memory Integrated
Circuit wherein the memory cells included in the Flash Memory Integrated Circuit
are arranged in groups of connected memory cells in which the gate, source and
drain of each memory cell is directly accessible.
     “NOR Flash Memory Product” means a NOR Flash Memory Integrated Circuit, in
die, wafer or packaged form, utilizing a hot carrier injection programming
mechanism and one floating gate charge storage region per transistor whereby the
memory array is arranged so that the drain of one memory cell is connected
directly to a source line through at most one memory transistor.
     “Note Agreement” means the Note Agreement entered into by and among
Holdings, Intel Singapore, ST and FP dated as of the Closing Date.
     “Noteholder” means a holder of Intel Notes, ST Notes or the FP Notes, and
each Person (other than Holdings) that shall be a party to the Note Agreement
and Securityholders’ Agreement as a holder of Notes, whether in connection with
the execution and delivery thereof as of the Closing Date or otherwise, so long
as such Person shall beneficially own, hold of record or be a registered holder
of any Notes.
     “Notes” means, collectively, the Intel Notes, ST Notes and FP Notes issued
on the Closing Date, in an aggregate amount of $320,230,000.
     “Numonyx” means Numonyx B.V., a private company with limited liability
organized under the laws of The Netherlands, with its corporate seat in
Amsterdam, The Netherlands.
     “Numonyx Allocated Positions” means those positions with Holdings or a
Subsidiary of Holdings for which an Intel Business Employee or an ST Business
Employee is not allocated on Schedule 3.12(c) to the Intel ATA Disclosure Letter
or Schedule 3.12(c) to the ST ACA Disclosure Letter.
     “Numonyx Approvals” means any Governmental Approval which Intel, ST and FP
reasonably agree Holdings or any of its Affiliates must obtain in order to
consummate the transactions contemplated by the Transaction Documents.

A-16



--------------------------------------------------------------------------------



 



     “Numonyx Business” means the sale, manufacture, design and/or development
of advanced memory solutions, including Flash Memory Integrated Circuits, Phase
Change Memory Products, Stacked Memory Products and platform memory products
which include data management memory components for applications including
without limitation cellular phones, memory cards, digital audio players, data
processing platform memory and embedded form factors.
     “Numonyx Deed of Incorporation” shall have the meaning set forth in Section
4.16(c) of this Agreement.
     “Numonyx Italy” means STMicroelectronics (M6) S.r.l., a company organized
under the laws of Italy.
     “Numonyx Transition Services Agreement” means the Numonyx Transition
Services Agreement entered into by and between ST and Numonyx dated as of the
Closing Date.
     “Ordinary Shares” means ordinary shares of Holdings, par value one euro per
share.
     “Original Master Agreement” has the meaning set forth in the Recitals to
this Agreement.
     “Party” has the meaning set forth in the introduction to this Agreement.
     “Patents” means patents and applications worldwide, including continuation,
divisional, continuation in part, reexamination, or reissue patent applications
and patents issuing thereon.
     “Permits” means all permits, licenses, franchises, approvals, certificates,
consents, waivers, concessions, exemptions, orders, registrations, notices or
other authorizations of any Governmental Authority necessary for a Party or its
Subsidiaries to own, lease and operate such Party’s Transferred Assets and to
carry on such Party’s Business as currently conducted.
     “Permitted Liens” means (i) Liens for Taxes or governmental assessments,
charges or claims the payment of which is not yet due or which are both
(A) being contested in good faith, and (B) described in reasonable detail on a
Schedule to the applicable Transaction Document, (ii) statutory Liens of
landlords and statutory Liens of carriers, warehousemen, mechanics or
materialmen incurred in the ordinary course of business which are either for
sums not yet due or are immaterial in amount, (iii) zoning, entitlement, and
other land use laws, and (iv) easements and other imperfections of title or
encumbrances, in each case, that do not materially detract from the value of the
relevant Transferred Asset or materially interfere with any present or intended
use of such Transferred Asset.
     “Permitted Transferee” means with respect to a Shareholder or Noteholder,
any direct or indirect wholly owned subsidiary of such Shareholder or
Noteholder, any parent company that directly or indirectly wholly owns such
Shareholder or Noteholder, or any direct or indirect wholly owned subsidiary of
such parent company.
     “Person” means an individual, corporation, partnership, association,
limited liability company, trust, estate or other similar business entity or
organization, including a Governmental

A-17



--------------------------------------------------------------------------------



 



Authority and any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.
     “Phase Change Memory” or “PCM” means a Memory Device in die, wafer or
packaged form, adjusting the phase of material, such as a chalcogenide, as a
means to store one or more different data states (including binary or
multi-level cell structures) with or without any on-chip control, I/O and other
support circuitry.
     “Phase Change Memory Products” or “PCM Products” mean non-volatile memory
Integrated Circuits that contain memory cells that are electrically programmable
and electrically erasable whereby the memory cells consist of one or more
structures that contain a chalcogenide or any other functionally equivalent
phase change material utilizing one or more different material phases (including
binary or multi-level cell structures), with or without any on-chip control, I/O
and other support circuitry.
     “Pledge Agreements” means those certain pledge agreements entered into by
Holdings and Numonyx in favor of the Guarantors, as security for satisfaction of
the Reimbursement Obligations.
     “Proceeding” means any action, suit, claim, charge, hearing, arbitration,
audit, or proceeding (public or private).
     “Processor” means any Integrated Circuit or combination of Integrated
Circuits capable of processing digital data, such as a microprocessor or
coprocessor (including a math coprocessor, graphics coprocessor, or digital
signal processor).
     “Prohibited Transaction” shall have the meaning set forth in Section 4.2 of
this Agreement.
     “Receiving Party” shall (i) for purposes of the Intel Asset Transfer
Agreement, have the meaning set forth in Section 5.1(b) of the Intel Asset
Transfer Agreement, (ii) for purposes of the ST Asset Contribution Agreement,
have the meaning set forth in Section 5.1(b) of the ST Asset Contribution
Agreement and (iii) for purposes of the Intel Intellectual Property Agreement
and the ST Intellectual Property Agreement, with respect to Confidential
Information of a Party, mean another Party that is not a Licensing Affiliate of
such Party and that receives (or receives access to) such Confidential
Information pursuant to or in connection with the Intel Intellectual Property
Agreement or the ST Intellectual Property Agreement.
     “Release” means (i) any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing, or
other release of any Hazardous Substance at, in, on, into, or onto the
environment; (ii) the abandonment or discard of barrels, containers, tanks, or
other receptacles containing or previously containing any Hazardous Substance;
or (iii) any release, emission, or discharge, as those terms are defined in any
applicable Environmental Laws.
     “Reimbursement Obligations” means the obligations of Holdings and Numonyx
and their respective Subsidiaries pursuant to the Contribution Agreement,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred.

A-18



--------------------------------------------------------------------------------



 



     “Remedial Action” means investigation, evaluation, risk assessment,
monitoring, response, removal, clean-up, remediation, corrective action or other
terms of similar import and any related closure, post-closure, operations and
maintenance or engineering control activities.
     “Restricted Employee” means any ST Restricted Employee, any Intel
Restricted Employee and any Numonyx Restricted Employee.
     “Securityholders’ Agreement” means the Securityholders’ Agreement entered
to by and among Intel (as used in this definition, “Intel” has the meaning
ascribed to such term in the Securityholders’ Agreement), ST, the FP Parties,
Holdings, the Noteholders, and the Guarantors, dated as of the Closing Date.
     “Series A Preferred Shares” means Series A convertible preferred shares of
Holdings, par value one euro per share.
     “Series A-1 Preferred Shares” means Series A-1 non-convertible preferred
shares of Holdings, par value one eurocent per share.
     “Share Encumbrances” means Liens, claims, options, rights of other parties,
voting trusts, proxies, shareholder or similar agreements, encumbrances or other
restrictions (other than restrictions imposed by applicable securities laws).
     “Shareholder” means each Person (other than Holdings) that shall be a party
to the Securityholders’ Agreement as a holder of Shares, whether in connection
with the execution and delivery thereof as of the Closing Date or otherwise, so
long as such Person shall beneficially own, hold of record or be a registered
holder of any Shares.
     “Shares” means the Ordinary Shares, the Preferred Shares and any other
shares of the share capital of Holdings issued on or after the date of the
Securityholders’ Agreement.
     “Signing Date” means May 22, 2007.
     “Specified Intel Representations” means any representation or warranty made
by Intel in Sections 3.1 through 3.24 (other than Section 3.17) of the Intel
Asset Transfer Agreement or Sections 3.1(a) through 3.1(g) of this Agreement
(other than Section 3.17 of the Intel Asset Transfer Agreement).
     “Specified Intel Schedules” means Schedule 3.1 through 3.24 (other than
Schedule 3.17) of the Intel ATA Disclosure Letter or Schedules 3.1(a) through
3.1(g) of the Intel Master Agreement Disclosure Letter.
     “Specified Holdings Representations” means any representation or warranty
made by Holdings or Numonyx in Sections 4.1 through 4.8 of either of the Intel
Asset Transfer Agreement or the ST Asset Contribution Agreement.
     “Specified ST Representations” means any representation or warranty made by
ST in Sections 3.1 through 3.24 (other than Section 3.17) of the ST Asset
Contribution Agreement or

A-19



--------------------------------------------------------------------------------



 



Sections 3.2(a) through 3.2(g) of this Agreement (other than Section 3.17 of the
ST Asset Contribution Agreement).
     “Specified ST Schedules” means Schedule 3.1 through 3.24 (other than
Schedule 3.17) of the ST ACA Disclosure Letter or Schedules 3.2(a) through
3.2(g) of the ST Master Agreement Disclosure Letter.
     “ST” has the meaning set forth in the introduction to this Agreement.
     “ST ACA Disclosure Letter” means the disclosure letter, as agreed to
between the Parties as of the Signing Date (with such amendments as have been
subsequently made in accordance with Section 4.12 of this Agreement), containing
the Schedules required by the provisions of the ST Asset Contribution Agreement.
     “ST Ancillary Agreements” means the ST Assignment and Assumption Agreement,
ST Bill of Sale, ST Intellectual Property Agreement, ST Transition Services
Agreements, ST Facility Transfer Agreements, ST Joint Development Agreement, ST
(EWS) Supply Agreement, ST Back-End Supply Agreement, ST M5 Consortium
Agreement, ST R2 Consortium Agreement, TFR Indemnification Agreement, Bank
Guarantee, ST Assignment and Assumption of Excluded Assets and Excluded
Liabilities Agreements, ST Patent Assignment, ST Trademark Assignment, the
Numonyx Transition Services Agreement, ST Secondment Agreement and ST Entity
Capitalization and Assignment Agreement.
     “ST Approvals” means the required consents, waivers and approvals of ST set
forth on Schedule 3.3 of the ST ACA Disclosure Letter and Schedule 3.2(c) of the
ST Master Agreement Disclosure Letter.
     “ST Asset Contribution Agreement” means that certain Asset Contribution
Agreement entered into by and among ST, Holdings and Numonyx dated as of the
Closing Date.
     “ST Assignment and Assumption Agreement” means, collectively, the
Assignment and Assumption Agreements to be entered into by Numonyx or its
Affiliates, on one hand, and ST or its Affiliates, on the other hand, as of the
Closing Date.
     “ST Assignment and Assumption of Excluded Assets and Excluded Liabilities
Agreement” shall have the meaning set forth in Section 2.4 of the ST Asset
Contribution Agreement.
     “ST Back-End Supply Agreement” means the ST Back-End Supply Agreement
entered into by and between ST and Numonyx dated as of the Closing Date.
     “ST Bill of Sale” means any bill of sale, deed of contribution or other
similar document reasonably requested by any Party and reasonably necessary to
transfer any ST Transferred Asset in accordance with applicable law to be
executed by one or more ST Transferors in favor of Holdings or a Subsidiary of
Holdings as of the Closing Date.
     “ST Books and Records” means all of the books of account, general and
financial records, invoices, shipping records, customer records, supplier lists,
correspondence and other

A-20



--------------------------------------------------------------------------------



 



documents, records and files of ST and its Subsidiaries whether in hard copy or
computer format which relate exclusively to the ST Business and are necessary
for the conduct of such ST Business after the Closing (excluding all personnel
records or any employee information for ST Business Employees who are not ST
Transferred Employees employed by an ST Transferred Entity as of the Closing
Date).
     “ST Business” means the sale, manufacture, design and or development of NOR
Flash Memory Products, NAND Flash Memory Products, Phase Change Memory Products
and Stacked Memory Products.
     “ST Business Audited Financial Statements” shall have the meaning set forth
in Section 5.1(h) of this Agreement.
     “ST Business Capital Expenditures Plan” means the plan set forth on
Schedule 3.14(e) of the ST ACA Disclosure Letter setting forth (i) the actual
capital expenditures of ST with respect to the ST Business for its first fiscal
quarter of 2007; and (ii) the budgeted capital expenditures of ST with respect
to the ST Business for the second, third and fourth fiscal quarters of 2007 and
the first fiscal quarter of 2008.
     “ST Business Employees” means the employees who are identified on Schedule
3.12(c) of the ST ACA Disclosure Letter.
     “ST Consideration” has the meaning set forth in Section 2.6(b) of the ST
Asset Contribution Agreement.
     “ST Contract” means any Contract of ST or its Subsidiaries.
     “ST Contractual Consents” shall have the meaning set forth in
Section 3.8(b) of the ST Asset Contribution Agreement.
     “ST Designated Employees” means those ST Business Employees who are
identified as ST Designated Employees on Schedule 4.11(a) of the ST Master
Disclosure Letter.
     “ST Entity Capitalization and Assignment Agreement” means the ST Entity
Capitalization and Assignment Agreement entered into by and between ST and
Numonyx, dated as of the Closing Date and effective immediately prior to the
Closing.
     “ST Environmental Reports” means reports or audits prepared by the
Environmental Consultants summarizing the results of Phase I, Phase II and
environmental compliance audits regarding the Owned ST Real Property, the Leased
ST Real Property and any property that is the subject of an ST Lease, which
shall be reasonably satisfactory to FP and Intel in form and substance, and paid
for by Intel. At the request of Holdings or a Subsidiary of Holdings, ST shall
review the ST Environmental Reports and confirm that all Environmental
Liabilities identified in such reports are sufficiently identified as to scope
as that term is used in clause (iii) of the definition of ST Pre-Closing
Environmental Liability. If ST believes the issues are not sufficiently
identified, ST must pay for the additional investigation to further characterize
the Environmental Liability sufficient to meet the criteria in clause (iii) of
the definition of ST Pre-Closing Environmental Liability.

A-21



--------------------------------------------------------------------------------



 



     “ST (EWS) Supply Agreement” means the ST (EWS) Supply Agreement entered
into by and between ST and Numonyx dated as of the Closing Date.
     “ST Excluded Employees” shall have the meaning set forth in Section 4.11(b)
of this Agreement.
     “ST Facility Transfer Agreements” means the agreements and other documents
used to consummate or implement the transfer by ST and its Subsidiaries to
Numonyx and its Subsidiaries of the assets described therein which shall be
substantially based on the ST Facility Transfer Term Sheets.
     “ST Facility Transfer Term Sheets” means the term sheets attached to
Schedule 4.22(a) to the ST Master Agreement Disclosure Letter reflecting the
terms and conditions upon which the agreements and other related documents
effecting the transfer by ST and its Subsidiaries of the assets described
therein to Numonyx and its Subsidiaries shall be substantially based.
     “ST Intellectual Property Agreement” means the Intellectual Property
Agreement entered into by and between ST, Holdings and Numonyx dated as of the
Closing Date.
     “ST Joint Development Agreement” means the Joint Development Agreement
entered into by and between ST and Numonyx dated as of the Closing Date.
     “ST Leases” means all leases or other occupancy agreements pursuant to
which Intel or its Subsidiaries lease or occupy the ST Transferred Leased Real
Property.
     “ST M5 Consortium Agreement” means the ST M5 Consortium Agreement by and
between Numonyx Italy and STMicroelectronics S.r.l. dated October 24, 2007, as
amended.
     “ST Master Agreement Disclosure Letter” means the disclosure letter, as
delivered by ST to Intel and the FP Parties as of the Signing Date (with such
amendments as have been subsequently made in accordance with Section 4.12 of
this Agreement), containing the Schedules required by the provisions of this
Agreement.
     “ST Material Adverse Effect” means any event, change or circumstance that,
individually or in the aggregate with all other such events, changes or
circumstances, (a) results in a material adverse effect on, or material adverse
change in, the ST Transferred Assets, taken as a whole, or (b) any event, change
or circumstance that is materially adverse to the ability of ST to perform its
obligations under any Transaction Document to which it is or will be a party or
to consummate the transactions contemplated thereby, other than, in the case of
clause (a) above, such changes, effects or circumstances reasonably attributable
to: (i) economic, capital market or political conditions generally in the United
States or foreign economies in any locations where the ST Business has material
operations or sales, provided the changes, effects or circumstances do not have
a materially disproportionate effect (relative to other industry participants)
on the ST Business, (ii) conditions generally affecting the industry in which
the ST Business operates, provided that the changes, effects or circumstances do
not have a materially disproportionate effect (relative to other industry
participants) on the ST Business; (iii) the announcement or pendency of the
transactions contemplated by the Transaction Documents; (iv) outbreak of
hostilities or war, acts of terrorism or acts of God; or (v) compliance with
ST’s obligations or the

A-22



--------------------------------------------------------------------------------



 



satisfaction of the conditions to the closing of the transactions contemplated
by the Transaction Documents.
     “ST Notes” means the 9.5% Subordinated Notes due 2038 to be issued by
Holdings to ST, in substantially the form attached as Exhibit A to the Note
Agreement.
     “ST Numonyx Shares” shall have the meaning set forth in Section 2.6(a) of
the ST Asset Contribution Agreement.
     “ST Patent Assignment” means any agreement for the assignment of ST
Transferred Patents by an ST Transferor to Numonyx dated as of the Closing Date.
     “ST Post-Closing Environmental Liability” shall mean any Environmental
Liability, including a worsening of existing conditions, to the extent arising
out of or relating to (i) acts of Holdings or any of its Affiliates occurring on
or after the Effective Time, (ii) inaction by Holdings or any of its Affiliates
occurring one year or later after the Effective Time, or (iii) inaction by
Holdings or any of its Affiliates occurring within one year after the Effective
Time if Holdings or any of its Affiliates knew about the existing condition and
its inaction worsened the existing condition; and in connection with the Numonyx
Business or the ST Business, the ST Transferred Owned Real Property, the ST
Transferred Leased Real Property, the ST Transferred Assets or the ST
Transferred Entities or the ownership or operation of a Numonyx Business or the
ST Business, the ST Transferred Owned Real Property, the ST Transferred Leased
Real Property or the ST Transferred Assets, the ST Transferred Entities by, or
the disposal or treatment of Hazardous Substances generated by, Holdings or an
Affiliate of Holdings (including an ST Transferred Entity) after the Effective
Time.
     “ST Pre-Closing Environmental Liability” shall mean any Environmental
Liability which (i) relates to the ownership or operation of the ST Business (as
now or previously conducted), the ST Transferred Owned Real Property, the ST
Transferred Leased Real Property, the ST Transferred Assets, the ST Transferred
Entities or any other real property or facility owned, leased, operated or used
in connection with the ST Business (as now or previously conducted) or for the
disposal or treatment of Hazardous Substances generated in connection with the
ST Business, the ST Transferred Owned Real Property, the ST Transferred Leased
Real Property, the ST Transferred Assets, or the ST Transferred Entities,
(ii) arises out of or relates to acts occurring or conditions existing prior to
the Effective Time, but only to the extent that the Environmental Liability
arising out of or relating to acts occurring or conditions existing prior to the
Effective Time can be identified from (A) the ST Environmental Reports so long
as such reports are issued not later than one (1) year subsequent to the Closing
or (B) documents or data generated prior to the Effective Time and in the
possession of ST prior to the Effective Time, and (iii) is identified in the
foregoing documents and/or data with sufficient specificity so as to clearly
identify the scope of the Environmental Liability that is attributable to the ST
Business, the ST Transferred Owned Real Property, the ST Transferred Leased Real
Property, the ST Transferred Assets, or the ST Transferred Entities.
Notwithstanding the foregoing, ST Pre-Closing Environmental Liability shall not
include any ST Post-Closing Environmental Liability.

A-23



--------------------------------------------------------------------------------



 



     “ST Products” means NOR Flash Memory Products, NAND Flash Memory Products,
and Stacked Memory Products, including those listed on Schedule 1.1(c) of the ST
ACA Disclosure Letter.
     “ST R2 Consortium Agreement” means the ST R2 Consortium Agreement by and
between Numonyx Italy and STMicroelectronics S.r.l., dated October 24, 2007, as
amended.
     “ST Real Property” means all real property, leaseholds and other interests
in real property owned or leased by ST or its Subsidiaries and used or held for
use exclusively in the ST Business, including all real property identified in
Schedule 3.6 of the ST ACA Disclosure Letter, together in each case with ST’s or
its Subsidiary’s right, title and interest in and to all structures, facilities
or improvements currently or as of the Closing Date located thereon and all
easements, licenses, rights and appurtenances relating to the foregoing.
     “ST Restricted Employees” shall have the meaning set forth in
Section 4.7(b) of this Agreement.
     “ST Retained Trade Secrets” means trade secrets, know-how and other
proprietary information owned by ST or any Licensed Subsidiary thereof as of the
Effective Date and not included in the ST Transferred Trade Secrets that are or
have been used by ST in connection with the ST Business.
     “ST Secondment Agreement” means the ST Personnel Secondment Agreement
entered into by and between ST and Numonyx dated as of the Closing Date.
     “ST Trademark Assignment” means any agreement for the assignment of ST
Transferred Trademarks by ST to Numonyx dated as of the Closing Date.
     “ST Transferors” shall have the meaning set forth in the Recitals of the ST
Asset Contribution Agreement.
     “ST Transferred Assets” shall have the meaning set forth in Section 2.1 of
the ST Asset Contribution Agreement.
     “ST Transferred Contracts” means all unexpired contracts set forth on
Schedule 2.1(e) of the ST ACA Disclosure Letter, together with the ST
Transferred Purchase Orders, the ST Transferred Sales Orders and the ST Leases.
     “ST Transferred Employees” means the ST Business Employees and ST
Designated Employees who accept an offer of employment from Numonyx or a
Subsidiary of Numonyx and who begin their employment with Numonyx or such
Subsidiary at the Closing or the ST Employee Transfer Date (or, to the extent
permitted by Applicable Law with respect to inactive employees on short-term,
medical or other leave of absence, at the time such employee returns to active
status) or such other date as the parties may reasonably agree; provided,
however, that ST Business Employees must begin their employment with Numonyx or
a Subsidiary of Numonyx no later than June 30, 2008, or such other date as
required by Applicable Law or as otherwise mutually agreed upon by the Parties,
to be considered an ST Transferred Employee.

A-24



--------------------------------------------------------------------------------



 



     “ST Transferred Entities” means the entities set forth on Schedule 1.1(a)
of the ST ACA Disclosure Letter.
     “ST Transferred Intellectual Property” means, collectively, the ST
Transferred Copyrights, ST Transferred Patents, ST Transferred Trademarks and ST
Transferred Trade Secrets.
     “ST Transferred Interests” means 100% of the outstanding equity, voting and
profit interests in the ST Transferred Entities.
     “ST Transferred Leased Real Property” means the real property leased by ST
or its Subsidiaries identified in Schedule 3.6(b) of the ST ACA Disclosure
Letter.
     “ST Transferred Liabilities” shall have the meaning set forth in
Section 2.3 of the ST Asset Contribution Agreement.
     “ST Transferred Owned Real Property” means the real property owned by ST or
its Subsidiaries identified in Schedule 3.6(a) of the ST ACA Disclosure Letter.
     “ST Transferred Purchase Orders” means each purchase order or portion
thereof issued by ST or a Subsidiary of ST to the extent relating to the ST
Business.
     “ST Transferred Real Property” means the ST Transferred Owned Real Property
and the ST Transferred Leased Real Property transferred to Numonyx or one of its
Subsidiaries pursuant to the terms of the ST Facility Transfer Agreements.
     “ST Transferred Sales Orders” means all pending and unfulfilled sales
orders or portions thereof for ST Products.
     “ST Transferred Trademarks” means those Trademarks identified on Schedule
2.1(k) of the ST ACA Disclosure Letter.
     “ST Transferred Trade Secrets” means any Trade Secrets owned by ST or any
of its Subsidiaries as of the Closing Date (including any such Trade Secrets
that consist of technical documentation of the nature of the files and other
documentation identified on Schedule 2.1(h) to the ST ACA Disclosure Letter)
that are used exclusively in the ST Business and not materially embodied or used
in or with any other current product or service of ST or any of its
Subsidiaries.
     “ST Transition Services Agreement” means the ST Transition Services
Agreement entered into by and between ST and Numonyx dated as of the Closing
Date.
     “Stacked Memory Products” means the assembly of multiple Memory Devices
packaged together as a single product unit which fits within the footprint
associated with a single Memory Device socket. Notwithstanding the foregoing,
nothing in this Agreement shall be deemed to include within the Intel
Transferred Assets or ST Transferred Assets any Intellectual Property for
non-NOR Flash Memory Integrated Circuits that may be components of Stacked
Memory Products.

A-25



--------------------------------------------------------------------------------



 



     “Subsidiary” means, with respect to any Person, (i) any corporation,
limited liability company or other similar entity as to which more than 50% of
the outstanding capital stock or other securities having voting rights or power
is owned or controlled, directly or indirectly, by such Person and/or by one or
more of such Person’s direct or indirect subsidiaries and (ii) any Person with a
partnership, joint venture or other similar relationship between such Persons
and any other Person; provided, however, that with respect to Intel, Silicon
Philippines, Inc., a corporation organized and existing under Philippines law
(“SPI”), shall be deemed to be a Subsidiary of Intel for purposes of the
Transaction Documents and for convenience only, and such inclusion of SPI within
this definition shall not imply that such entity is a subsidiary or affiliate of
Intel for any purpose independent of the Transaction Documents.
     “Tax Returns” means all returns, declarations, reports, statements,
information statements, forms or other documents filed or required to be filed
with respect to any Tax.
     “Taxes” means (i) all foreign, federal, state, local and other net income,
gross income, gross receipts, sales, use, ad valorem, value added, intangible,
unitary, capital gain, transfer, franchise, profits, license, lease, service,
service use, withholding, backup withholding, payroll, employment, estimated,
excise, severance, stamp, occupation, premium, property, prohibited
transactions, windfall or excess profits, value added tax, goods and services
tax, social service tax, import tax, export tax, or other taxes of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts with respect thereto, (ii) any Liability for payment of
amounts described in clause (i) whether as a result of transferee Liability, of
being a member of an affiliated, consolidated, combined or unitary group for any
period, or otherwise through operation of law, and (iii) any Liability for the
payment of amounts described in clause (i) or (ii) as a result of any tax
sharing, tax indemnity or tax allocation agreement or any other express or
implied agreement to indemnify any other Person for Taxes; and the term “Tax”
means any one of the foregoing Taxes.
     “Termination Date” means April 1, 2008, subject to extension as provided in
Article VI of this Agreement.
     “TFR Indemnification Agreement” means the TFR Indemnification Agreement
entered into by and between Numonyx and ST dated as of the Closing Date.
     “Third Party” means, with respect to any Shareholder, any other Person
other than any Permitted Transferee of such Shareholder and, with respect to
Holdings, any other Person other than its Subsidiaries.
     “Third Party Appraisal Firm” shall have the meaning set forth in
Section 4.13 of this Agreement.
     “Trade Secrets” means confidential know how, inventions, discoveries,
concepts, ideas, methods, processes, designs, formulae, technical data, source
code, drawings, specifications (including logic specifications), data bases,
data sheets, customer lists, Customer Data and other confidential information
that constitute trade secrets under Applicable Law, in each case excluding any
rights in respect of any of the foregoing that comprise Copyrights, mask work
rights or Patents.

A-26



--------------------------------------------------------------------------------



 



     “Trademarks” means trademarks and registrations and applications therefor.
     “Transaction Documents” means the Master Agreement, the Intel Asset
Transfer Agreement, the ST Asset Contribution Agreement, the FP Purchase
Agreement, the Intel Ancillary Agreements, the ST Ancillary Agreements, the
Securityholders’ Agreement, the Note Agreement, the Notes, the Guarantees, the
Contribution Agreement, Pledge Agreement, Infrastructure Procurement Agreement,
the Confidentiality Agreements, and all of the documents contemplated by any
such agreement or entered into by any of the Parties thereto or their
Subsidiaries in connection with the transactions contemplated by such
agreements.
     “Unicredit” means Unicredit Banca D’Impresa S.p.A.

A-27